Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

CHESAPEAKE MLP OPERATING, L.L.C.,

as the Borrower,

CHESAPEAKE MIDSTREAM PARTNERS, L.P.,

Parent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

THE ROYAL BANK OF SCOTLAND plc,

as Syndication Agent,

BANK OF MONTREAL,

COMPASS BANK AND

THE BANK OF NOVA SCOTIA,

As Co-Documentation Agents

and

The Several Lenders from Time to Time Parties Hereto,

Dated as of June 10, 2011

WELLS FARGO SECURITIES, LLC and RBS SECURITIES INC.,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC,

as Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

     1   

Section 1.1. Defined Terms

     1   

Section 1.2. Other Definitional Provisions.

     23   

Section 1.3. Letter of Credit Amounts

     24   

ARTICLE 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     24   

Section 2.1. Revolving Commitments.

     24   

Section 2.2. Procedure for Revolving Loan Borrowing

     24   

Section 2.3. Commitment Fees, etc.

     25   

Section 2.4. Termination or Reduction of Revolving Commitments

     25   

Section 2.5. The Letter of Credit Commitment.

     25   

Section 2.6. Procedures for Issuance and Amendment of Letters of Credit.

     27   

Section 2.7. Drawings and Reimbursements; Funding of Participations.

     28   

Section 2.8. Repayment of Participations.

     30   

Section 2.9. Obligations Absolute

     31   

Section 2.10. Role of each Issuing Lender.

     31   

Section 2.11. Cash Collateral.

     32   

Section 2.12. Applicability of ISP and UCP

     33   

Section 2.13. Letter of Credit Fees.

     33   

Section 2.14. Increase in Commitments.

     34   

Section 2.15. Swing Line Loans.

     36   

ARTICLE 3. GENERAL PROVISIONS APPLICABLE TO REVOLVING LOANS AND LETTERS OF
CREDIT

     39   

Section 3.1. Optional Prepayments

     39   

Section 3.2. Mandatory Prepayments

     39   

Section 3.3. Conversion and Continuation Options.

     41   

Section 3.4. Limitations on Eurodollar Tranches

     41   

Section 3.5. Interest Rates and Payment Dates.

     42   

Section 3.6. Computation of Interest and Fees.

     42   

Section 3.7. Inability to Determine Interest Rate

     42   

Section 3.8. Pro Rata Treatment and Payments.

     43   

Section 3.9. Requirements of Law.

     45   

Section 3.10. Taxes.

     47   

Section 3.11. Indemnity

     48   

Section 3.12. Change of Lending Office

     49   

Section 3.13. Replacement of Lenders

     49   

Section 3.14. Evidence of Debt.

     49   

Section 3.15. Illegality

     50   

Section 3.16. Sharing of Payments by Lenders

     50   

 

i



--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

     54   

Section 4.1. Financial Condition.

     54   

Section 4.2. No Change

     55   

Section 4.3. Existence; Compliance with Law

     55   

Section 4.4. Power; Authorization; Enforceable Obligations

     55   

Section 4.5. No Legal Bar

     55   

Section 4.6. Litigation

     56   

Section 4.7. No Default

     56   

Section 4.8. Ownership of Property; Liens

     56   

Section 4.9. Intellectual Property

     56   

Section 4.10. Taxes

     56   

Section 4.11. Federal Regulations

     56   

Section 4.12. Labor Matters

     56   

Section 4.13. ERISA

     57   

Section 4.14. Investment Company Act; Other Regulations

     57   

Section 4.15. Subsidiaries

     57   

Section 4.16. Use of Proceeds

     57   

Section 4.17. Environmental Matters.

     58   

Section 4.18. Accuracy of Information, etc

     59   

Section 4.19. Security Documents

     59   

Section 4.20. Solvency

     59   

Section 4.21. Subsidiary Guarantors

     59   

Section 4.22. Maintenance of Property; Insurance

     59   

ARTICLE 5. CONDITIONS PRECEDENT

     60   

Section 5.1. Conditions to Initial Extension of Credit

     60   

Section 5.2. Conditions to Each Extension of Credit

     62   

ARTICLE 6. AFFIRMATIVE COVENANTS

     63   

Section 6.1. Financial Statements

     63   

Section 6.2. Certificates; Other Information

     63   

Section 6.3. Payment of Obligations

     65   

Section 6.4. Maintenance of Existence; Compliance

     65   

Section 6.5. Maintenance of Property; Insurance.

     65   

Section 6.6. Inspection of Property; Books and Records; Discussions

     66   

Section 6.7. Notices

     66   

Section 6.8. Environmental Laws.

     66   

Section 6.9. Collateral and Guarantees.

     67   

Section 6.10. Further Assurances

     68   

Section 6.11. Use of Proceeds

     69   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7. NEGATIVE COVENANTS

     69   

Section 7.1. Financial Condition Covenants.

     69   

Section 7.2. Indebtedness

     69   

Section 7.3. Liens

     70   

Section 7.4. Fundamental Changes

     72   

Section 7.5. Dispositions

     72   

Section 7.6. Restricted Payments

     73   

Section 7.7. Investments

     73   

Section 7.8. Modifications of Certain Agreements

     73   

Section 7.9. Transactions with Affiliates

     74   

Section 7.10. Acquisitions.

     74   

Section 7.11. Changes in Fiscal Periods

     74   

Section 7.12. Negative Pledge Clauses

     74   

Section 7.13. Clauses Restricting Group Member Distributions

     75   

Section 7.14. Take-or-Pay Contracts

     75   

Section 7.15. Lines of Business

     75   

Section 7.16. Margin Regulations

     75   

Section 7.17. Prepayment of Indebtedness

     75   

Section 7.18. Parent

     75   

ARTICLE 8. EVENTS OF DEFAULT

     76   

ARTICLE 9. THE ADMINISTRATIVE AGENT

     80   

Section 9.1. Appointment and Authority.

     80   

Section 9.2. Rights as a Lender

     80   

Section 9.3. Exculpatory Provisions

     80   

Section 9.4. Reliance by Administrative Agent.

     81   

Section 9.5. Delegation of Duties

     82   

Section 9.6. Resignation of Administrative Agent

     82   

Section 9.7. Non-Reliance on Administrative Agent and Other Lenders

     83   

Section 9.8. No Other Duties, Etc

     83   

Section 9.9. Administrative Agent May File Proofs of Claim

     83   

ARTICLE 10. MISCELLANEOUS

     84   

Section 10.1. Amendments and Waivers

     84   

Section 10.2. Notices; Effectiveness; Electronic Communication.

     85   

Section 10.3. No Waiver; Cumulative Remedies

     87   

Section 10.4. Survival of Representations and Warranties

     87   

Section 10.5. Expenses; Indemnification; Damage Waiver.

     87   

Section 10.6. Successors and Assigns; Participations and Assignments.

     89   

Section 10.7. Set-off

     92   

Section 10.8. Counterparts

     93   

 

iii



--------------------------------------------------------------------------------

Section 10.9. Severability

     93   

Section 10.10. Integration

     93   

Section 10.11. GOVERNING LAW

     93   

Section 10.12. Submission To Jurisdiction; Waivers

     93   

Section 10.13. Acknowledgments

     94   

Section 10.14. Releases of Guarantees and Liens; Designation of Subsidiaries.

     94   

Section 10.15. Confidentiality

     94   

Section 10.16. WAIVERS OF JURY TRIAL

     95   

Section 10.17. Limitation on Interest

     96   

Section 10.18. USA Patriot Act Notice

     96   

 

SCHEDULES:

1.1A

  Commitments

1.1B

  Gathering System Assets

4.1

  Financial Condition

4.4

  Consents, Authorizations, Filings and Notices

4.6

  Litigation

4.15(a)

  Subsidiaries

4.15(b)

  Outstanding Subscriptions, Options, Warrants, Calls, Rights etc. Relating to
Capital Stock of the Borrower or any Group Member

4.17(d)

  Environmental Matters

4.17(f)

  Non-Compliance with Environmental Laws

4.19

  Mortgage Filing Jurisdictions

7.2(d)

  Existing Indebtedness

7.3(f)

  Existing Liens EXHIBITS:

A

  Form of Guarantee Agreement

B

  Form of Compliance Certificate

C

  Form of Closing Certificate

D

  Form of Assignment and Assumption

E

  Form of Legal Opinion of Commercial Law Group, P.C.

F

  Form of Exemption Certificate

G

  Form of Revolving Note

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 10, 2011, among
CHESAPEAKE MLP OPERATING, L.L.C., a Delaware limited liability company (the
“Borrower”), CHESAPEAKE MIDSTREAM PARTNERS, L.P., a Delaware limited partnership
(“Parent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Line Lender, and the Issuing Lender, and the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower and Parent wish to amend and restate the Credit Agreement
dated as of September 30, 2009 (the “Existing Credit Agreement”) among Borrower,
Parent, Wells Fargo Bank, National Association, as Administrative Agent, Swing
Line Lender, and the Issuing Lender, and the several banks and other financial
institutions party thereto in order to maintain a senior secured revolving
credit facility on the terms and conditions set forth herein, and the parties
hereto are willing to amend and restate the Existing Credit Agreement as set
forth herein to provide such senior secured revolving credit facility on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth, the parties hereto
hereby agree as follows:

ARTICLE 1. DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Administrative Agent”: Wells Fargo Bank, National Association, as
administrative agent, or any successor in such capacity.

“Administrative Agent Parties”: as defined in Section 10.2(c).

“Administrative Questionnaire”: a questionnaire in a form supplied by the
Administrative Agent.

“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that none of
(x) Credit Suisse Group or the General Electric Company, or their respective
Affiliates that are not under the Control of Global Infrastructure Management,
LLC (solely as a result of their respective involvement in Global Infrastructure
Management, LLC and the funds controlled or managed thereby), or (y) any limited
partner in any fund managed by Global Infrastructure Management, LLC (solely as
a result of its status as a limited partner in such fund), shall be considered
Affiliates of any Loan Party hereunder.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Applicable Margin”: (a) Prior to the Collateral Release Date, for each Type of
Revolving Loan, on any day, the rate per annum set forth at the appropriate
intersection at the relevant column heading below for such Type of Loan, and for
the Commitment Fee, on any day, the rate per annum set forth at the appropriate
intersection at the column for Commitment Fee Rate, in each case based on the
Consolidated Leverage Ratio as of the close of business on the immediately
preceding Business Day:

 

    

Consolidated Leverage Ratio

  

Base Rate

   

Eurodollar

   

Commitment

           

Loans

   

Loans

   

Fee Rate

 

Level 1

   Less than 2.50 to 1.00      0.625 %      1.625 %      0.25 % 

Level 2

   Greater than or equal to 2.50 to 1.00 and less than 3.50 to 1.00      0.750
%      1.750 %      0.30 % 

Level 3

   Greater than or equal to 3.50 to 1.00 and less than 4.00 to 1.00      1.000
%      2.000 %      0.35 % 

Level 4

   Greater than or equal to 4.00 to 1.00 and less than 4.50 to 1.00      1.250
%      2.250 %      0.40 % 

Level 5

   Greater than or equal to 4.50 to 1.00      1.500 %      2.500 %      0.40 % 

Notwithstanding the foregoing, from the Closing Date to December 31, 2011, the
LIBOR Margin, Base Rate Margin and Commitment Fee shall not be less than Level
2.

(b) On and after the Collateral Release Date, the LIBOR margin, Base Rate
margin, and Commitment Fee for the Revolving Credit Facility will be based upon
the Applicable Rating Level according to the following grid.

 

2



--------------------------------------------------------------------------------

Applicable

  

Base Rate

   

Eurodollar

   

Commitment

 

Rating Level

  

Loans

   

Loans

   

Fee Rate

  Level 1      0.500 %      1.500 %      0.200 %  Level 2      0.625 %     
1.625 %      0.225 %  Level 3      0.750 %      1.750 %      0.250 %  Level 4   
  1.250 %      2.250 %      0.350 % 

“Applicable Rating Level”: means the level set forth below that corresponds to
the ratings issued from time to time by Moody’s and S&P, as applicable to the
Index Debt:

 

     Moody’s    S&P

Level 1

   ³Baa1    ³BBB+

Level 2

   Baa2    BBB

Level 3

   Baa3    BBB-

Level 4

   <Baa3    <BBB-

For purposes of the foregoing, (i) “³” means a rating equal to or more favorable
than; (ii) “£” means a rating equal to or less favorable than; (iii) if neither
S&P nor Moody’s maintains a rating for the Index Debt, Level 4 shall apply;
(iv) if the ratings for the Index Debt fall within different levels that are one
level apart, the more favorable of the two ratings shall apply (for example, if
the Moody’s rating is Baa3 and the S&P rating is BBB, Level 2 shall apply);
(v) if the ratings for the Index Debt fall within different levels that are more
than one level apart, the level that is one level less favorable than the more
favorable of the two ratings shall apply (for example, if the Moody’s rating is
<Baa3 and the S&P rating is BBB+, Level 2 shall apply); (vi) if only one of S&P
or Moody’s provides a rating for the Index Debt, the level corresponding to such
level shall apply; and (vii) if either of the Rating Agencies shall change its
ratings nomenclature prior to the date all Obligations have been paid and the
Revolving Commitments canceled, the Borrower and the Majority Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such change, and pending such amendment, if an appropriate
Applicable Rating Level is otherwise not determinable based upon the foregoing
grid, the last Applicable Rating Level in effect at the time of such change
shall continue to apply. A change in the Applicable Rating Level shall be
effective as of the date on which a change in the rating is first announced
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders.

“Application”: an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

 

3



--------------------------------------------------------------------------------

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Reference Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Base Rate with respect to Interest Periods of one month
plus 1.00%. For purposes hereof: “Reference Rate” shall mean the rate of
interest per annum most recently announced from time to time by Wells Fargo
Bank, National Association at its principal office in San Francisco as its
“prime rate” (the Reference Rate not intended to be the lowest rate of interest
charged by Wells Fargo Bank, National Association in connection with extensions
of credit to debtors; such rate is one of Wells Fargo Bank, National
Association’s base rates and serves as the basis upon which effective rates of
interest are calculated for loans making reference thereto, and is evidenced by
the recording thereof after its announcement in such internal publication or
publications as Wells Fargo Bank, National Association may designate). Any
change in the Base Rate due to a change in the Reference Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Reference Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Base Rate.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Materials”: as defined in Section 6.2.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York, New York are authorized or
required by law to close provided that, with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use)

 

4



--------------------------------------------------------------------------------

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including,
without limitation, any preferred stock.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. “Cash Collateral” means
the cash or deposit account balances subject to such pledge and deposit.
References to the amount Cash Collateralized shall be the lesser of the amount
of the Cash Collateral and the amount of L/C Obligations secured thereby.

“Cash Equivalents”: the following kinds of instruments if, in the case of
instruments referred to in clauses (i)-(iv) below, on the date of purchase or
other acquisition of any such instrument by any Group Member, the remaining term
to maturity is not more than one year; (i) readily marketable obligations issued
or unconditionally guaranteed as to principal of and interest thereon by the
United States of America or by any agency or authority controlled or supervised
by and acting as an instrumentality of the United States of America;
(ii) repurchase obligations for instruments of the type described in clause
(i) for which delivery of the instrument is made against payment;
(iii) obligations (including, but not limited to, demand or time deposits,
bankers’ acceptances and certificates of deposit) issued by a depositary
institution or trust company incorporated or doing business under the laws of
the United States of America, any state thereof or the District of Columbia or a
branch or subsidiary of any such depositary institution or trust company
operating outside the United States, provided, that such depositary institution
or trust company has, at the time of such Group Member’s investment therein or
contractual commitment providing for such investment, capital surplus or
undivided profits (as of the date of such institution’s most recently published
financial statements) in excess of $500,000,000; (iv) commercial paper issued by
any corporation, if such commercial paper has, at the time of the Group Member’s
investment therein or contractual commitment providing for such investment,
credit ratings of A-1 (or higher) by S&P and P-1 (or higher) by Moody’s; and
(v) money market mutual or similar funds having assets in excess of
$500,000,000.

“CEMI”: Chesapeake Energy Marketing, Inc., an Oklahoma corporation.

“Chesapeake Energy”: Chesapeake Energy Corporation, an Oklahoma corporation.

“Chesapeake Energy Designees”: those voting members of the board of directors of
the General Partner who are designated or appointed solely by Chesapeake Energy
or its wholly owned Subsidiaries, excluding any directors or managers who may be
designated or

 

5



--------------------------------------------------------------------------------

appointed by Chesapeake Energy or its wholly owned Subsidiaries but are
designated or appointed (i) to satisfy or comply with any regulation or rule of
any applicable governmental authority or regulating entity, including, without
limitation, those of any regulatory agency, securities commission or stock
exchange relating to independent directors or (ii) pursuant to any contractual
obligations or otherwise to represent, in whole or in part, the interests of any
Person other than Chesapeake Energy or its wholly owned Subsidiaries.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.

“CMD”: Chesapeake Midstream Development, L.P., a Delaware limited partnership.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Release Date”: as defined in Section 6.9(b).

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, (c) depletion, depreciation and amortization
expense, (d) any loss on Dispositions of assets or extraordinary charges or
losses determined in accordance with GAAP, and (e) any other non-cash charges,
non-cash expenses or non-cash losses of any Group Member for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or reserve for cash charges for any
future period) including non-cash losses or charges resulting from the
requirements of SFAS 133 or 143; provided that cash payments made during such
period or in any future period in respect of such non-cash charges, expenses or
losses (other than any such excluded charge, expense or loss as described above)
shall be subtracted from Consolidated Net Income in calculating Consolidated
EBITDA for the period in which such payments are made, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) interest income, (b) any gains on Dispositions of assets or
extraordinary income or gains determined in accordance with GAAP and (c) any
other non-cash income or gain (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (e) above) including
any non-cash income or gains resulting from the requirements of SFAS 133 or 143,
all as determined on a consolidated basis in accordance with GAAP. For all
purposes other than for purposes of Section 7.1(b) if, since the beginning of
the

 

6



--------------------------------------------------------------------------------

four fiscal quarter period ending on the date for which Consolidated EBITDA is
determined, any Group Member shall have made any Investment in any Person that
is not a Group Member, shall have made any acquisition or Disposition of assets
other than from or to another Group Member, shall have consolidated or merged
with or into any Person (other than another Group Member), shall have disposed
of the equity interests of a Group Member other than from or to another Group
Member or shall have made any acquisition of a Person that becomes a Group
Member, Consolidated EBITDA shall be calculated giving pro forma effect thereto
as if the Investment, acquisition, Disposition, consolidation or merger had
occurred on the first day of such period. Such pro forma effect shall be
determined (i) in good faith by the chief financial officer, principal
accounting officer or treasurer of Parent and acceptable to the Administrative
Agent, and (ii) without giving effect to any anticipated or proposed change in
operations, revenues, expenses or other items included in the computation of
Consolidated EBITDA.

“Consolidated Indebtedness”: the indebtedness of the Group Members (without
duplication) of the type described in clauses (a), (b), (c), (d), (e), (g) and
(h) of the definition of Indebtedness as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense”: for any period, the sum of (a) all interest,
commitment fees and loan fees in respect of Indebtedness (including that
attributable to Capital Lease Obligations) of any Group Member deducted in
determining Consolidated Net Income for such period, together with all interest,
commitment fees and loan fees capitalized or deferred during such period and not
deducted in determining Consolidated Net Income for such period but excluding
amortization of interest, commitment fees and loan fees capitalized or deferred
during an earlier period plus (b) all fees, expenses and charges in respect of
letters of credit issued for the account of any Group Member deducted in
determining Consolidated Net Income for such period, together with all such
fees, expenses and charges in respect of letters of credit capitalized or
deferred during such period and not deducted in determining Consolidated Net
Income for such period and not included in clause (a) above, all as determined
on a consolidated basis in accordance with GAAP. Revenues and expenses derived
from Hedge Agreements related to interest rates or dividend rates will be
treated as adjustments to interest expense for purposes of this definition.

“Consolidated Leverage Ratio”: for any day, the ratio of (a) Consolidated
Indebtedness on such day to (b) Consolidated EBITDA for the four consecutive
fiscal quarters of the Parent then most recently ended prior to such date for
which financial statements contemplated by Section 6.1(a) or (b) are available
to Parent.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Group Members, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded, without duplication, (a) the income
(or loss) of any Person accrued prior to the date it becomes a Group Member or
is merged into or consolidated with Parent or any Group Member for purposes of
Section 7.1(b) as provided in the definition of Consolidated EBITDA, (b) the
income (or loss) of any Person (other than a Group Member) in which any Group
Member has an ownership interest, (c) any income represented by any dividends,
distributions or proceeds of redemptions of Capital Stock in respect of any
Person (other than a Group Member) in which a Group Member has an ownership
interest, and (d) the undistributed earnings of any Group Member to the extent
that the declaration or payment of dividends or

 

7



--------------------------------------------------------------------------------

similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Group Member.

“Consolidated Net Tangible Assets”: at any date of determination, the total
amount of consolidated assets of the Group Members after deducting therefrom:
(a) all current liabilities (excluding (i) any current liabilities that by their
terms are extendable or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed, and (ii) current maturities of long-term debt); and (b) the value (net
of any applicable reserves) of all goodwill, trade names, trademarks, patents
and other intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the Group Members for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

“Consolidated Net Worth”: as of the date of determination, for all Group Members
on a consolidated basis on a date no earlier than the date of Parent’s last
annual or quarterly financial statements (without duplication) the stockholder’s
equity of the Group Members determined in accordance with GAAP; excluding,
however, the stockholder’s equity of any Group Member attributable to such Group
Member’s ownership of equity interest in any Person that is not a Group Member.

“Consolidated Tangible Net Worth”: as of the date of determination, for all
Group Members on a consolidated basis on a date no earlier than the date of
Parent’s last annual or quarterly financial statements, (a) Consolidated Net
Worth minus (b) the consolidated Intangible Assets of the Group Members as of
the date of determination. For purposes of this definition, “Intangible Assets”
means the amount (to the extent reflected in determining Consolidated Net Worth)
of all unamortized debt discount and expense, unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, copyrights,
organization expenses and other similar intangible items.

“Continuing Directors”: the directors of Chesapeake Energy on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Chesapeake Energy is recommended by at
least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling,”
“Controls” and “Controlled” have meanings correlative thereto.

“Debtor Relief Law”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

8



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, subject to Section 3.17 (b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (which confirmation
may be stated as subject to Borrower’s compliance, at the time of such proposed
funding, with the conditions precedent to funding), provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.17(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, each Swing Line Lender and each Lender.

“Designated Holder”: means each of Chesapeake Energy or any wholly owned
Subsidiary of Chesapeake Energy.

 

9



--------------------------------------------------------------------------------

“Derivatives Counterparty”: as defined in Section 7.6.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Issuing Lenders, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed and shall be deemed given if notice of
disapproval is not given within 5 Business Days); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Dow Jones Markets screen as of 9:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Markets screen (or otherwise on such
screen), the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 9:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

 

10



--------------------------------------------------------------------------------

“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined by the
Administrative Agent for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans for the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 8(k).

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Aggregate Exposure
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Aggregate Exposure
Percentage of outstanding Swing Line Loans made by such Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

11



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Gathering Agreement”: the Gathering Agreement as defined in and in the form
attached to the Transaction Agreement.

“Gathering Documents”: the collective reference to the Gathering Agreement, the
Barnett Gas Gathering Agreement executed January 25, 2010 among the Borrower,
Total Gas & Power North America, Inc. and Total E&P USA, Inc., each other gas
gathering agreement or similar agreement entered into by Parent, the Borrower or
any Subsidiary of the Borrower with any other Person, whether pursuant to the
terms of the Gathering Agreement or otherwise, and the Compression Agreement, as
defined in and in the form attached to the Transaction Agreement.

“Gathering System Assets”: the natural gas gathering systems described in
Schedule 1.1B hereto, together with all processing plants and facilities
constituting a part thereof or necessary for the operation thereof, and all
easements, rights of way, privileges, franchises, tracts of land, surface
leases, other interests in land, pipelines, equipment, permits, contract rights
and personal property constituting a part thereof or necessary for the ownership
and operation thereof.

“General Partner”: Chesapeake Midstream GP, L.L.C., a Delaware limited liability
company.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to Parent, the Borrower, the
Subsidiary Guarantors and the Immaterial Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Guarantee Agreement”: the Amended and Restated Guarantee Agreement to be
executed and delivered by Parent and each Subsidiary Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, contingent or otherwise, of the guaranteeing person guaranteeing or
having the economic effect of guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the obligee of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreement”: any (a) agreement (including each confirmation entered into
under a master agreement) providing for options, swaps, floors, caps, collars,
forward sales or forward purchases involving interest rates, commodities or
commodity prices, equities (other than the Borrower’s own equity interests),
currencies, bonds, or indexes based on any of the foregoing, (b) option, futures
or forward contract traded on an exchange, and (c) other derivative agreement or
other similar agreement or arrangement.

“Immaterial Subsidiary”: any Subsidiary of the Borrower that does not have
direct Indebtedness and does not guarantee any other Indebtedness of the
Borrower or another Subsidiary in excess of $5,000,000, and, as of any
applicable date of determination, has (a) assets of less than $5,000,000 and
(b) annual revenues of less than $5,000,000.

“Increase Effective Date”: as defined in Section 2.14(d).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business and other
obligations to the extent such obligations may be satisfied at such Person’s
sole discretion by the issuance of Capital Stock of such Person), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments,

 

13



--------------------------------------------------------------------------------

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit or similar arrangements, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (f) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (i) for the purposes of Sections 7.2, 7.3 and 8(e) only,
all obligations of such Person in respect of Hedge Agreements. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnitee”: as defined in Section 10.5(b).

“Index Debt”. Parent’s long-term, unsecured, senior non-credit enhanced debt.

“Information”: as defined in Section 10.15.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of

 

14



--------------------------------------------------------------------------------

borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent no later than 11:00 A.M., Dallas, Texas time,
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

“Investments”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or the purchase of any Capital Stock,
bonds, notes, debentures or other debt securities of, or any assets constituting
a business unit of, or any other investment in, any Person.

“Investment Grade Rating”: both (i) the rating for the Index Debt by S&P is
equal to or more favorable than BBB- and (ii) the rating for the Index Debt by
Moody’s is equal to or more favorable than Baa3; provided that if, for reasons
outside of the control of Parent and the Borrower, a rating for the Index Debt
shall be maintained by only one of S&P and Moody’s, such rating shall be
maintained at BBB- or better or Baa3 or better, as applicable .

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the L/C Application,
and any other document, agreement and instrument entered into by an Issuing
Lender and the Borrower (or any other Group Member) or in favor of such Issuing
Lender and relating to any such Letter of Credit.

“Issuing Lender”: Wells Fargo Bank, National Association, in its capacity as
issuer of a Letter of Credit. The Administrative Agent may, with the consent of
the Borrower and the relevant Lender, appoint any Lender hereunder as an Issuing
Lender. If no Letters of

 

15



--------------------------------------------------------------------------------

Credit that have been previously issued by an Issuing Lender are outstanding,
the Borrower may, with the consent of Administrative Agent and such Issuing
Lender, remove such Lender as an Issuing Lender.

“L/C Advance”: with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

“L/C Application”: an application and agreement for the issuance or amendment of
a Letter of Credit in the form from time to time in use by the applicable
Issuing Lender.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date”: the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit”: an amount equal to the lesser of (a) $50,000,000 and (b) the
Total Revolving Commitments. The L/C Sublimit is part of, and not in addition
to, the Total Revolving Commitments.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lender Hedge Agreement”: a Hedge Agreement between the Borrower or a Subsidiary
Guarantor and a Lender or an affiliate of a Lender (including each confirmation
or modification in respect of such Hedge Agreement).

 

16



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: any letter of credit issued hereunder including amendments
thereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents”: this Agreement, the Security Documents, the Guarantee
Agreement and the Notes.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Lenders”: at any time, two or more holders of greater than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the Revolving Commitments and Revolving Extensions of Credit of
any Lender that is a Defaulting Lender at such time of determination shall not
be used to determine the Majority Lenders (it being understood that any waiver,
amendment or modification, pursuant to Section 10.1, that (i) requires the
consent of all Lenders, shall require the consent of such Defaulting Lender and
(ii) requires the consent of each Lender expressly affected thereby, shall
require the consent of such Defaulting Lender to the extent the Defaulting
Lender is so directly affected thereby).

“Material Adverse Effect”: (i) a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent, the Issuing Lenders or
the Lenders hereunder or thereunder or (ii) a material impairment of the ability
of any Loan Party to perform its obligations under the Loan Documents.

“Material Agreements”: the collective reference to the Gathering Documents and
the Omnibus Agreement in the form attached to the Parent Registration Statement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties”: all assets of a Loan Party on which the Administrative
Agent, for the benefit of the Secured Parties shall be granted a Lien pursuant
to the Mortgages, but excluding properties as to which releases have been
executed pursuant to Section 10.14.

 

17



--------------------------------------------------------------------------------

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance satisfactory to the Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Book Value”: the net book value of an asset on the balance sheet in
accordance with GAAP.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”: as defined in Section 3.10(a).

“Non-U.S. Lender”: as defined in Section 3.10(d).

“Notes”: the collective reference to any promissory note evidencing Revolving
Loans.

“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Revolving Loans and L/C Obligations and
interest and fees accruing after the commencement of any proceeding under any
Debtor Relief Law, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the
Revolving Loans, L/C Obligations, Pari Passu Hedging Obligations and all other
obligations and liabilities of the Borrower and the other Loan Parties to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit or any other document made, delivered or given
in connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower and the other Loan Parties
pursuant hereto) or otherwise. It is expressly agreed that Pari Passu Hedging
Obligations shall not be treated as Obligations for purposes of the provisions
for acceleration in Article 8 and for adjustments and set-off in Section 10.7.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: as defined in the preamble to this Agreement.

“Parent Guarantee Agreement”: the Parent Guarantee Agreement to be executed and
delivered by Parent, substantially in the form of Exhibit A-2 attached hereto.

“Parent Registration Statement”: the Form S-1 Registration Statement filed by
the Parent with the SEC as Registration No. 333-164905, as amended.

 

18



--------------------------------------------------------------------------------

“Pari Passu Hedging Obligations”: obligations arising from time to time under
any Lender Hedge Agreement; provided that if the counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Pari Passu Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into while such counterparty was a Lender or an Affiliate
of a Lender.

“Participant”: as defined in Section 10.6(d).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Unsecured Indebtedness”: unsecured senior or subordinated notes
issued by Parent and, if applicable, any other Group Member as a co-issuer of
such notes, pursuant to one or more indentures in compliance with Section
7.2(g).

“Permitted Unsecured Indebtedness Documents”: collectively, all unsecured senior
or subordinated notes, all guarantees of any such notes, any indentures for each
series or issue of any such notes and all other material agreements, documents
or instruments executed and delivered by any Group Member in connection with, or
pursuant to, the issuance of Permitted Unsecured Indebtedness.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.2.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Reference Rate”: as defined in the definition of “Base Rate.”

“Register”: as defined in Section 10.6(c).

“Registered Public Accounting Firm”: will have the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

19



--------------------------------------------------------------------------------

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower or of the General Partner, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of the Borrower or the General Partner.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans, Swing Line Loans and participate in Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The amount of the Total Revolving Commitments as of the Closing Date is
$800,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding plus (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding and (c) such Lender’s Revolving Percentage of
all Swing Line Loans then outstanding.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding).

 

20



--------------------------------------------------------------------------------

“Revolving Termination Date”: June 10, 2016.

“S&P”: Standard & Poor’s Ratings Services and any successor thereto.

“Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities Laws”: the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Secured Party”: collectively, the Administrative Agent, the L/C Issuers, the
Swing Line Lender, the Lenders, any Lender or Affiliate of a Lender party to a
Lender Hedge Agreement, and each sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.5.

“Security Documents”: the collective reference to the Mortgages and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the obligations and liabilities of
any Loan Party under any Loan Document.

“SFAS”: Statement of Financial Accounting Standard No. 133 or No. 143, as
applicable, as promulgated by the Financial Accounting Standards Board.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

21



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than Immaterial
Subsidiaries.

“Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
Section 2.15.

“Swing Line Lender”: Wells Fargo Bank, National Association, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan”: as defined in Section 2.15(a).

“Swing Line Sublimit”: an amount equal to the lesser of (a) $50,000,000 and
(b) the Total Revolving Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Total Revolving Commitments.

“Synthetic Purchase Agreement”: any agreement pursuant to which any Group Member
is or may become obligated to make (a) any payment in connection with the
purchase by any third party from a Person other than a Group Member of any
Capital Stock of any Group Member or (b) any payment (except as otherwise
expressly permitted by Section 7.6) the amount of which is determined by
reference to the price or value at any time of any such Capital Stock or
Indebtedness; provided, that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of any Group
Member (or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transaction Agreement”: the Purchase Agreement by and among Chesapeake
Midstream Holdings, L.L.C., a Delaware limited liability company, CMD,
Chesapeake Energy, GIP-A Holding (CHK), L.P., a Delaware limited partnership,
GIP-B Holding (CHK), L.P., a Delaware limited partnership and GIP-C Holding
(CHK), L.P., a Delaware limited partnership, in the form executed on or prior to
the date of this Agreement, with such changes as have been approved by the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Transaction Documents”: collectively, the Transaction Agreement and each of the
documents required to be delivered pursuant thereto.

“Transferee”: any Participant.

“Type”: as to any Revolving Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

“United States”: the United States of America.

“Unreimbursed Amount”: as defined in Section 2.7(a).

“Unused Commitments”: at any time, the excess of (i) the Total Revolving
Commitments at such time over (ii) the Total Revolving Extensions of Credit at
such time.

“Ventures”: as defined in Section 8.1(l).

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

23



--------------------------------------------------------------------------------

(e) All references herein to consolidated financial statements of the Borrower
and the other Group Members or to the determination of any amount for the
Borrower and the other Group Members on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Borrower is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary Guarantor as defined herein.

Section 1.3. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; and, provided further that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic decreases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such decreases, as of the date of
determination.

ARTICLE 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

Section 2.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period; provided, that, after giving effect
thereto, (i) the Total Revolving Extensions of Credit then outstanding shall not
exceed the Revolving Commitments, and (ii) the Aggregate Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment. During the Revolving
Commitment Period, the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans, in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 3.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

Section 2.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., Dallas, Texas time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the day of
the requested Borrowing Date, in the case of Base Rate Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Revolving

 

24



--------------------------------------------------------------------------------

Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (i) in
the case of Eurodollar Loans $3,000,000 or whole multiples of $1,000,000 in
excess thereof or (ii) in the case of Base Rate Loans $500,000 or $100,000 in
excess thereof (or, if the Unused Commitments of the Lenders is less than
$500,000, such lesser amount). Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 P.M., Dallas, Texas time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

Section 2.3. Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the Closing Date
to the last day of the Revolving Commitment Period, computed on a daily basis at
Commitment Fee Rate then in effect (as specified in the definition of the
Applicable Margin) on the daily amount of such Lender’s Revolving Percentage of
the sum of (i) the Unused Commitments and (ii) the outstanding Swing Line Loans
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving
Termination Date, commencing on June 30, 2011.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

Section 2.4. Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $10,000,000, or whole multiples of $2,500,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

Section 2.5. The Letter of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (A) each Issuing
Lender agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.5, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of the Borrower or any Subsidiary Guarantor, and to amend Letters of
Credit previously issued by it, in

 

25



--------------------------------------------------------------------------------

accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or any Subsidiary Guarantor and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Extensions of Credit then outstanding shall not exceed the Revolving
Commitments, (y) the Aggregate Exposure of any Lender shall not exceed such
Lender’s Revolving Commitment, and (z) the aggregate amount of L/C Obligations
shall not exceed the L/C Sublimit. Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the period from the Closing Date through the L/C Expiration Date, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(b) No Issuing Lender shall issue any Letter of Credit, if:

(i) the expiry date of such requested Letter of Credit would occur more than
thirteen months after the date of issuance or last extension, unless the
Majority Lenders have approved such expiry date; or

(ii) the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date;

except Letters of Credit that are automatically renewed annually and that either
terminate in accordance with their terms on or prior to the L/C Expiration Date
or may be terminated by notice not more than ninety days prior to such Letter of
Credit’s annual renewal date, provided that such Letters of Credit are so
terminated prior to the L/C Expiration Date.

(c) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;

 

26



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Lender;

(iii) except as otherwise agreed by the Administrative Agent and such Issuing
Lender, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $100,000, in the case of a
standby Letter of Credit;

(iv) such Letter of Credit is to be denominated in a currency other than
Dollars; or

(v) a default of any Lender’s obligations to fund under Section 2.7(b) exists or
any Lender is at such time a Defaulting Lender hereunder, unless such Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate such Issuing Lender’s risk with respect to such Lender.

(d) No Issuing Lender shall amend any Letter of Credit if such Issuing Lender
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(e) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(f) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included such Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to such Issuing Lender.

Section 2.6. Procedures for Issuance and Amendment of Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Lender (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such L/C Application must
be received by such Issuing Lender and the Administrative Agent not later than
11:00 A.M. at least two Business Days (or such later date and time as the
Administrative Agent and such Issuing Lender may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such L/C Application shall specify in form and detail
satisfactory to such Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the

 

27



--------------------------------------------------------------------------------

documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such Issuing Lender may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
such Issuing Lender (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Issuing Lender may
require. Additionally, the Borrower shall furnish to such Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment as such Issuing Lender or the
Administrative Agent may require.

(b) Promptly after receipt of any L/C Application, such Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, such Issuing Lender will provide the Administrative Agent
with a copy thereof. Administrative Agent will promptly notify each Lender of
the receipt of such L/C Application. Unless such Issuing Lender has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or a Subsidiary Guarantor, as
applicable) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Aggregate Exposure Percentage
times the amount of such Letter of Credit.

(c) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) In the event of any conflict between the terms hereof and the terms of any
L/C Application, the terms hereof shall control.

Section 2.7. Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 A.M. on the
date of any payment by such Issuing Lender under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing. If
the

 

28



--------------------------------------------------------------------------------

Borrower fails to so reimburse such Issuing Lender by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Revolving Percentage thereof. In such event, the Borrower shall
be deemed to have requested a borrowing of Base Rate Revolving Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2 for the
principal amount of Base Rate Revolving Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 5.2. Any notice given by such Issuing Lender or the Administrative Agent
pursuant to this Section 2.7(a) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(b) Each Lender shall upon any notice pursuant to Section 2.7(a) make funds
available to the Administrative Agent for the account of such Issuing Lender at
the Administrative Agent’s office in an amount equal to its Revolving Percentage
of the Unreimbursed Amount not later than 2:00 P.M., Dallas, Texas time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.7(c), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such Issuing Lender.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such Issuing Lender an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate determined in accordance with Section 3.5(c). In such event, each
Lender’s payment to the Administrative Agent for the account of such Issuing
Lender pursuant to Section 2.7(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.7.

(d) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.7 to reimburse such Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Percentage of
such amount shall be solely for the account of such Issuing Lender.

(e) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse such Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.7, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuing Lender, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or

 

29



--------------------------------------------------------------------------------

not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.7 is subject to
the conditions set forth in Section 5.2. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse such
Issuing Lender for the amount of any payment made by such Issuing Lender under
any Letter of Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of such Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.7 by the time specified
in Section 2.7(b), such Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender at a
rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by such Issuing Lender in accordance with banking industry rules
on interbank compensation. A certificate of such Issuing Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.7(f) shall be conclusive absent manifest error.

(g) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, the Borrower or any
other Group Member, the Borrower shall be obligated to reimburse the Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Borrower or any other Group Member inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of the Borrower and the other Group Members.

Section 2.8. Repayment of Participations.

(a) At any time after such Issuing Lender has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.7, if the Administrative Agent
receives for the account of such Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of such
Issuing Lender pursuant to Section 2.7(a) is required to be returned under any
of the circumstances described in Section 10.7 (including pursuant to any
settlement entered into by such Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Lender its
Revolving

 

30



--------------------------------------------------------------------------------

Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 2.9. Obligations Absolute. The obligation of the Borrower to reimburse
such Issuing Lender for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by such Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify such Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Lender
and its correspondents unless such notice is given as aforesaid.

Section 2.10. Role of each Issuing Lender. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, such Issuing Lender shall
not have any

 

31



--------------------------------------------------------------------------------

responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of such Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such Issuing Lender shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of such Issuing Lender, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such Issuing
Lender shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 2.9; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
such Issuing Lender, and such Issuing Lender may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Lender shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.

Section 2.11. Cash Collateral. Upon the request of an Issuing Lender, (i) if
such Issuing Lender has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then outstanding amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Lender (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 3.17(a) and any Cash Collateral provided by such
Defaulting Lender) in an amount sufficient to cover all Fronting Exposure.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’

 

32



--------------------------------------------------------------------------------

obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 3.17 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent that
there exists excess Cash Collateral; provided that, subject to Section 3.17 the
Person providing Cash Collateral and the Issuing Lender or Swing Line Lender, as
applicable, may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

Section 2.12. Applicability of ISP and UCP. Unless otherwise expressly agreed by
such Issuing Lender and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

Section 2.13. Letter of Credit Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Revolving Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to the
Applicable Margin then in effect with respect to Eurodollar Loans per annum
times the daily amount available to be drawn under such Letter of Credit, and
(ii) for each standby Letter of Credit equal to the Applicable Margin then in
effect with respect to Eurodollar Loans per annum times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.3. Letter
of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the L/C Fee Payment Date, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the L/C Expiration
Date and thereafter on demand. If there is any change in the Applicable Margin
in effect with respect to Eurodollar Loans during

 

33



--------------------------------------------------------------------------------

any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Margin in effect with
respect to Eurodollar Loans separately for each period during such quarter that
such Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Majority Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the rate determined in
accordance with Section 3.5(c).

(b) The Borrower shall pay directly to such Issuing Lender for its own account a
fronting fee equal to the greater of (X) $500 or (Y)(i) with respect to each
commercial Letter of Credit, 0.125% per annum, computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, a rate separately agreed between the Borrower and such Issuing
Lender, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, 0.125% per annum, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears, and due and payable
on the L/C Fee Payment Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3. In addition, the Borrower shall pay
directly to such Issuing Lender for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Lender relating to letters of credit as from time to
time in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

Section 2.14. Increase in Commitments.

(a) Request for Increase. Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request an increase in the Total
Revolving Commitments; provided that (i) any such request for an increase shall
be in a minimum amount of $15,000,000, (ii) the Borrower may make a maximum of
three such requests during the Revolving Commitment Period, and (iii) after
giving effect to such increase in the Total Revolving Commitments, the Total
Revolving Commitments do not exceed $1,000,000,000. At the time of sending such
notice, the Borrower may request all or part of such increase from the Lenders
and, if it does so, shall specify (in consultation with the Administrative
Agent) the time period within which each Lender who desires to commit to such
increase is requested to respond.

(b) Lender Elections to Increase. If Borrower so requests, each Lender may
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment (which agreement may be given or withheld
at such Lender’s sole and absolute discretion) and, if so, whether by an amount
equal to, greater than, or less than its Revolving Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment.

 

34



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the Swing Line Lender
and each Issuing Lender (which approvals shall not be unreasonably withheld),
the Borrower may also invite additional Persons who qualify as Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel. It shall not
be a condition to obtaining an increase in the Total Revolving Commitments that
the full amount of such increase requested by the Borrower be approved by the
Lenders or any additional Eligible Assignees. If less than the full amount of
the increase requested by the Borrower is approved by the Lenders and any
additional Eligible Assignee, the Borrower may, at its option, accept the amount
of the increase so approved, or the Borrower may withdraw its request for all or
a portion of such increase, in which case the Borrower shall be deemed not to
have made a request for all or a portion of such increase, as applicable.

(d) Effective Date and Allocations. If the Total Revolving Commitments are
increased in accordance with this Section 2.14, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 4 and the other Loan
Documents are true and correct on and as of the Increase Effective Date and
(B) no Default exists. Administrative Agent shall notify the new or increasing
Lenders of the amount of Loans of each Type and the applicable Interest Period
thereof, and each such new or increasing Lender shall make Revolving Loans which
are sufficient to make its outstanding Revolving Loans of each Type and of each
Interest Period equal to such Lender’s Revolving Percentage of the Revolving
Loans of such Type and such Interest Period. The Borrower shall pay to such new
or increasing Lenders on the Increase Effective Date any costs reasonably
determined by such Lender to have been incurred in respect of Eurodollar Loans
related to such increase which are funded other than on the first day of the
Interest Period relating thereto.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.8 or Section 10.1 to the contrary.

 

35



--------------------------------------------------------------------------------

Section 2.15. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.15, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Revolving Commitment Period in an aggregate amount that will not cause, after
giving effect to such Swing Line Loan, the outstanding amount of the Swing Line
Loans to exceed the Swing Line Sublimit, notwithstanding the fact that such
Swing Line Loans, when aggregated with the Total Revolving Extensions of Credit
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Swing Line Loan, (A) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments, and (B) the Revolving Extensions of
Credit of any Lender other than the Swing Line Lender shall not exceed such
Lender’s Revolving Commitment, and provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.15, prepay under
Section 2.15(h), and reborrow under this Section 2.15. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Revolving Percentage of the Total Revolving Commitments times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. The provisions of Section 2.2 shall not apply to
Borrowings of Swing Line Loans. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and Administrative Agent,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and Administrative Agent not later than 2:00 P.M., Dallas, Texas
time, on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000 or whole multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and Administrative Agent of a written Swing Line loan notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
loan notice, the Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line loan notice and, if not, the Swing Line Lender will notify Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 1:00 P.M., Dallas, Texas
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.15(a), or (B) that
one or more of the applicable conditions specified in Article 5 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 1:00 P.M., Dallas, Texas time, on the borrowing date
specified in such Swing Line loan notice, make the amount of its Swing Line Loan
available to the Borrower.

 

36



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan at the Base Rate in an amount equal to such Lender’s Revolving
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a loan
notice for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Total Revolving Commitments and the conditions set forth in Section 5.2.
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
loan notice promptly after delivering such notice to Administrative Agent. Each
Lender shall make an amount equal to its Revolving Percentage of the amount
specified in such loan notice available to Administrative Agent in immediately
available funds for the account of the Swing Line Lender at Administrative
Agent’s Office not later than 2:00 P.M., Dallas, Texas time, on the day
specified in such loan notice, whereupon, subject to Section 2.15(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Revolving
Loan at the Base Rate to the Borrower in such amount. Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Loan in accordance with Section 2.15(c)(i), the request for Revolving
Loans at the Base Rate submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.15(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.15(c) by the time
specified in Section 2.15(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest

 

37



--------------------------------------------------------------------------------

and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Swing Line Loan or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.15(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.15(c) is subject to the
conditions set forth in Section 5.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations. At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Revolving Percentage thereof in the same
funds as those received by the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.15 to refinance such Lender’s Revolving Percentage of any Swing
Line Loan, interest in respect of such Lender’s Revolving Percentage share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Swing Line Loan Interest. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof on each day at a per annum rate equal to
the rate for overnight (next business day) Dollar deposits in the interbank
eurodollar market as determined by Swing Line Lender plus the Applicable Margin
with respect to Eurodollar Loans; provided, however, that if the Swing Line
Lender determines that it is not able to determine such rate for any day or to
maintain Swing Line Loans at such rate for any day, each Swing Line Loan shall
bear interest on the outstanding principal amount thereof on such day at a per
annum rate equal to the Base Rate plus the Applicable Margin with respect to
Base Rate Loans.

 

38



--------------------------------------------------------------------------------

(h) Voluntary Pre-Payments. The Borrower may, upon notice to the Swing Line
Lender (with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and Administrative Agent not later than 2:00 P.M., Dallas, Texas time, on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(i) Repayment of Swing Line Loans. The Borrower shall repay each Swing Line Loan
on the earliest to occur of (i) the date fifteen days after such Loan is made
(or the next succeeding Business Day), (ii) the last Business Day of each
calendar month and (iii) the Revolving Termination Date.

(j) Evidence of Swing Line Loan Debt. In addition to the accounts and records
referred to in Section 3.14, each Lender and Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.

ARTICLE 3. GENERAL PROVISIONS APPLICABLE TO REVOLVING LOANS

AND LETTERS OF CREDIT

Section 3.1. Optional Prepayments. The Borrower may at any time and from time to
time prepay the Revolving Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent by 11:00
A.M. Dallas, Texas time on the third Business Day prior thereto in the case of
Eurodollar Loans and by 11:00 A.M. Dallas, Texas time on the date of the
prepayment in the case of Base Rate Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 3.11. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of (i) in the case of Eurodollar Loans, $3,000,000 or whole
multiples of $1,000,000 in excess thereof or (ii) in the case of Base Rate Loans
$500,000, or whole multiples of $100,000 in excess thereof.

Section 3.2. Mandatory Prepayments. One hundred eighty (180) days after a Group
Member’s receipt of proceeds of an asset Disposition pursuant to Section 7.5(c)
(with respect to such Asset Disposition, such 180th day being herein called the
“prepayment determination

 

39



--------------------------------------------------------------------------------

date”), or if such day is not a Business Day, the next succeeding Business Day,
the Total Revolving Commitments shall automatically be reduced by the amount of
(and the Borrower shall immediately prepay the Revolving Loans in an amount
equal to):

(a) If such prepayment determination date occurs prior to the date the Parent
has an Investment Grade Rating, the excess of (i) Net Book Value of such asset
plus the Net Book Value of all other assets Disposed of pursuant to
Section 7.5(c) after the date of this Agreement that has not been so applied to
reduce the Total Revolving Commitments (and to prepay the Revolving Loans),
less, for each such asset Disposition, the amount of the proceeds of such
Disposition (up to such Net Book Value) that has been applied to the purchase or
development of capital assets used in any line of business permitted by
Section 7.15 within 180 days after the date of receipt of the proceeds of such
Disposition, over (ii) 5% of the sum of (A) the Net Book Value of total
consolidated assets of the Borrower and its Subsidiaries immediately prior to
such Disposition plus (B) the Net Book Value of any assets that have previously
been Disposed of pursuant to Section 7.5(c) after the date of this Agreement
that have not been applied to the purchase or development of capital assets; or

(b) If such prepayment determination date occurs on or after the date the Parent
has an Investment Grade Rating, the greater of :

(i) the excess of (A) the Net Book Value of such asset plus the Net Book Value
of all other assets Disposed of pursuant to Section 7.5(c) during the period of
365 days ending on the date of such asset Disposition that has not been so
applied to reduce the Total Revolving Commitments (and to prepay the Revolving
Loans), less, for each such asset Disposition, the amount of the proceeds of
such Disposition (up to such Net Book Value) that has been applied to the
purchase or development of capital assets used in any line of business permitted
by Section 7.15 within 180 days after the date of receipt of the proceeds of
such Disposition over (B) 10% of the Net Book Value of total consolidated assets
of the Borrower and its Subsidiaries immediately prior to such Disposition plus
the Net Book Value of any assets that have been Disposed of pursuant to
Section 7.5(c) during such 365 day period that have not been applied to the
purchase or development of capital assets; or

(ii) the excess of (A) the Net Book Value of such asset plus the Net Book Value
of all other assets Disposed of pursuant to Section 7.5(c) after the date of
this Agreement that has not been so applied to reduce the Total Revolving
Commitments (and to prepay the Revolving Loans), less, for each such asset
Disposition, the amount of the proceeds of such Disposition (up to such Net Book
Value) that has been applied to the purchase or development of capital assets
used in any line of business permitted by Section 7.15 within 180 days after the
date of receipt of the proceeds of such Disposition over (B) 25% of the sum of
the Net Book Value of total consolidated assets of the Borrower and its
Subsidiaries immediately prior to such Disposition plus the Net Book Value of
any assets that have previously been Disposed of pursuant to Section 7.5(c)
after the date of this Agreement that have not been applied to the purchase or
development of capital assets.

 

40



--------------------------------------------------------------------------------

(c) All prepayments made pursuant to this Section 3.2 will be applied first to
Base Rate Loans and second to Eurodollar Loans.

Section 3.3. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice of such
election by 11:00 A.M., Dallas, Texas time, three Business Days preceding the
day on which such conversion is to occur; provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving prior irrevocable notice to the
Administrative Agent by 11:00 A.M., Dallas, Texas time, three Business Days
prior to such conversion (which notice shall specify the length of the initial
Interest Period therefor); provided that no Base Rate Loan may be converted into
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Eurodollar Loans; provided that no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Lender thereof.

Section 3.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or whole multiples of $1,000,000 in excess thereof and (b) no more than eight
Eurodollar Tranches shall be outstanding at any one time.

 

41



--------------------------------------------------------------------------------

Section 3.5. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Revolving Loan or L/C
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Revolving Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of L/C Obligations, the rate applicable to
Base Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on
any Revolving Loan or L/C Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

Section 3.6. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of the
Reference Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Revolving Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 3.6(a).

Section 3.7. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

 

42



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Loans during such Interest Period, the Administrative Agent
shall give telefacsimile, email or telephonic notice thereof to each of the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Revolving Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Revolving Loans to
Eurodollar Loans.

Section 3.8. Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the Revolving
Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

(c) Notwithstanding part (b) of this Section 3.8, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 1:00 P.M., Dallas, Texas time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

43



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) Notwithstanding anything in this Section 3.8 or in any of the Loan Documents
to the contrary, in the event that the Revolving Loans shall have become due and
payable, and the Revolving Commitments shall have been terminated, pursuant to
Section 8, any amounts received by the Administrative Agent from the Loan
Parties or their Subsidiaries or from the Collateral in respect of the
Borrower’s Obligations shall be applied in the following order of priority:

(i) First, to reimburse the Administrative Agent for its fees, costs and
expenses pursuant to the Loan Documents;

(ii) Second, to pay unpaid interest accrued on the Revolving Loans;

 

44



--------------------------------------------------------------------------------

(iii) Third, (A) to pay all other outstanding Obligations (other than contingent
indemnity obligations) under, out of, or in connection with any of the Loan
Documents or Letters of Credit, including the outstanding principal of the
Revolving Loans and, after the payment of the outstanding principal of the
Revolving Loans, to Cash Collateralize outstanding L/C Obligations and (B) to
pay Pari Passu Hedging Obligations (applied ratably to each Lender based upon
(x) such Lender’s total outstanding Obligations under clause (A), and (y) such
Lender’s or such Lender’s Affiliate’s Pari Passu Hedging Obligations under
clause (B));

(iv) Fourth, once all of the Obligations and Pari Passu Hedging Obligations (in
each case, other than contingent indemnity obligations) have been indefeasibly
paid in full and all Letters of Credit have been terminated or Cash
Collateralized, to the Borrower.

Administrative Agent shall have no responsibility to determine the existence or
amount of Pari Passu Hedging Obligations and may reserve from the application of
amounts under this Section 3.8(f) amounts distributable in respect of Pari Passu
Hedging Obligations until it has received evidence satisfactory to it of the
existence and amount of such Pari Passu Hedging Obligations.

Section 3.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 3.10 and
changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Revolving Loans or issuing or participating in Letters
of Credit, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender, upon its
demand and delivery of the notice referred to in the immediately succeeding
sentence, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable which such Lender reasonably deems
to be material. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

 

45



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything herein to the contrary, the Borrower shall not be
required to pay to any Lender amounts owing under this Section 3.9 for any
period that is more than nine months prior to the date on which the request for
payment therefor is delivered to the Borrower; provided that, if the event or
occurrence giving rise to such obligation is retroactive, then the nine month
period referred to above shall be extended to include the period of retroactive
effect thereof.

(d) Each Lender agrees to use reasonable efforts to minimize any amount that may
otherwise be payable pursuant to this Section 3.9 if it can do without incurring
additional cost or expense, or legal or regulatory disadvantage, reasonably
deemed by such Lender to be material.

(e) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

(f) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
any Requirement of Law”, regardless of the date enacted, adopted or issued.

 

46



--------------------------------------------------------------------------------

Section 3.10. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for their own account or for the account of the Administrative Agent or
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal

 

47



--------------------------------------------------------------------------------

Revenue Service Form W-8BEN or Form W-89ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit F and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law (such as Form W-8BEN) as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

Section 3.11. Indemnity. The Borrower agrees to indemnify each Lender and the
Administrative Agent and to hold each Lender and the Administrative Agent
harmless from any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest

 

48



--------------------------------------------------------------------------------

Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Revolving Loans and all other amounts payable hereunder.

Section 3.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.9 or 3.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Revolving Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 3.9 or 3.10(a).

Section 3.13. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 3.9 or 3.10(a) or (b) is a Defaulting Lender or otherwise defaults in
its obligation to make Revolving Loans hereunder, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 3.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.9 or 3.10(a),
(iv) the replacement financial institution shall purchase, at par, all Revolving
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 3.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.9 or 3.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

Section 3.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Revolving Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

49



--------------------------------------------------------------------------------

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Revolving Loan made hereunder
and any Note evidencing such Revolving Loan, the Type of such Revolving Loan and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Loan of such Lender, substantially
in the form of Exhibit G, with appropriate insertions as to date and principal
amount.

Section 3.15. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Revolving Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Revolving Loans or
within such earlier period as required by law. If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.11.

Section 3.16. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations of the other

 

50



--------------------------------------------------------------------------------

Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation; provided that such Lender acquiring a
participation shall give the applicable Loan Party prompt notice of such setoff
or counterclaim.

Section 3.17. Defaulting Lenders

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.11; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding

 

51



--------------------------------------------------------------------------------

of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.11; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swing Line Lenders as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swing Line Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 3.17 (a). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) A Defaulting Lender shall be entitled to receive fees under Section 2.13 for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Aggregate Exposure Percentage of the stated amount of Letters
of Credit if such Defaulting Lender has provided Cash Collateral covering the
entire amount of the Fronting Exposure so that Borrower is not required to
provide any Cash Collateral for such Fronting Exposure pursuant to Section 2.11.

 

52



--------------------------------------------------------------------------------

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each Issuing Lender and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender for which Cash Collateral
has not been provided, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Aggregate Exposure Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment, and such reallocation will reduce the Fronting Exposure. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.11.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swing Line Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 3.17(a),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made

 

53



--------------------------------------------------------------------------------

by or on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, except to the extent the Defaulting Lender’s participations
have been reallocated pursuant to Section 3.17(a)(iv), (i) the Swing Line Lender
shall not be required to fund any Swing Line Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) no Issuing Lender shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, Parent and the Borrower hereby represent and warrant to the
Administrative Agent and each Lender that:

Section 4.1. Financial Condition.

(a) The audited consolidated balance sheet of Parent and its consolidated
Subsidiaries dated as of December 31, 2010 and the related consolidated
statements of operations and of cash flows for the fiscal year ended on such
date, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present the consolidated financial condition
of Parent and its consolidated Subsidiaries as at such date, and their
consolidated results of operations and consolidated cash flows for the fiscal
year then ended. Such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the period involved (except as approved by the aforementioned firm of
accountants and disclosed therein).

(b) The unaudited consolidated balance sheet of Parent and its consolidated
Subsidiaries dated as of March 31, 2011, and the related consolidated statements
of operations and cash flows for the fiscal quarter ended on that date fairly
present in all material respects the financial condition of Parent and its
consolidated Subsidiaries as of the date thereof and their consolidated results
of operations and consolidated cash flows for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.
Such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
period involved as set forth therein.

(c) Except as set forth on Schedule 4.1, no Group Member has any material
Guarantee Obligations, contingent liabilities or liabilities for taxes, or any

 

54



--------------------------------------------------------------------------------

long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this Section. During the period from
December 31, 2010, to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or property
from that reflected in the balance sheet of Parent dated as of December 31,
2010.

Section 4.2. No Change. Since December 31, 2010 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

Section 4.3. Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation, partnership or limited liability company and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification except to the extent that the failure to so qualify thereunder
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the transactions contemplated hereby and the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings referred to in
Section 4.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

Section 4.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or

 

55



--------------------------------------------------------------------------------

imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to any Group Member could reasonably be
expected to have a Material Adverse Effect.

Section 4.6. Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of
Parent and Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that,
except as set forth on Schedule 4.6, could reasonably be expected to have a
Material Adverse Effect.

Section 4.7. No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

Section 4.8. Ownership of Property; Liens. Each Group Member has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Liens permitted under Section 7.3 and of all impediments to
the use of such properties and assets in such Group Member’s business other than
those impediments that could not reasonably be expected to have a Material
Adverse Effect.

Section 4.9. Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

Section 4.10. Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Group
Member); no tax Lien has been filed, and, to the knowledge of Parent and the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge other than Liens permitted pursuant to Section 7.3(a).

Section 4.11. Federal Regulations. No part of the proceeds of any Revolving
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.

Section 4.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes

 

56



--------------------------------------------------------------------------------

against any Group Member pending or, to the knowledge of Parent and the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

Section 4.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

Section 4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

Section 4.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.15(a) sets forth the name and jurisdiction of incorporation, organization or
formation of each Subsidiary and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and (b) except as set forth
in the Transaction Documents or on Schedule 4.15(b), there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary. Parent has no Subsidiaries other than the Borrower
and its Subsidiaries. General Partner is the sole general partner of Parent.

Section 4.16. Use of Proceeds. The proceeds of the Revolving Loans shall be used
for (a) working capital including the issuance of Letters of Credit, (b) funding
acquisitions otherwise permitted by this Agreement, (c) capital expenditures,
and (d) general business purposes of the Borrower and its Subsidiaries not in
contravention of any Law or of any Loan Document. The Letters of Credit shall be
used for the general business purposes of the Borrower and its Subsidiaries.

 

57



--------------------------------------------------------------------------------

Section 4.17. Environmental Matters.

(a) The facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or have given rise
to material liability under, any Environmental Law.

(b) No Group Member has received or is aware of any material notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor do Parent or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.

(d) Except as set forth on Schedule 4.17(d), no material judicial proceeding or
governmental or administrative action is pending or, to the knowledge of Parent
and the Borrower, threatened, under any Environmental Law to which any Group
Member is or will be named as a party with respect to the Properties or the
Business, nor are there any material consent decrees or other decrees, consent
orders, administrative orders or other orders, or other material administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to material liability under Environmental Laws.

(f) Except as set forth on Schedule 4.17(f), the Properties and all operations
at the Properties are in compliance, and, to the knowledge of Parent and the
Borrower, have in the last five years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no material
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business.

 

58



--------------------------------------------------------------------------------

(g) No Group Member has assumed any liability of any other Person under
Environmental Laws, other than as a result of a merger or consolidation of such
Person into a Group Member or in connection with an asset acquisition, and then
only with respect to the acquired assets, in each case where the transaction did
not result in the assumption of any known material liabilities.

Section 4.18. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Parent and the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

Section 4.19. Security Documents. Each of the Mortgages is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgages are filed in the offices specified
on Schedule 4.19, each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than those statutory Liens of other
Persons that are (i) permitted pursuant to Section 7.3 and (ii) are given
statutory priority to prior perfected consensual Liens under applicable Law).

Section 4.20. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be, and will continue to be, Solvent.

Section 4.21. Subsidiary Guarantors. Each Subsidiary (other than any Immaterial
Subsidiary) is a Subsidiary Guarantor.

Section 4.22. Maintenance of Property; Insurance. Each Group Member is
maintaining and operating its properties, and is maintaining insurance on its
property and operations, in each case in compliance with the requirements of
Section 6.5.

 

59



--------------------------------------------------------------------------------

ARTICLE 5. CONDITIONS PRECEDENT

Section 5.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction of, among other things, the following conditions
precedent (the date upon which all such conditions precedent shall be satisfied,
the “Closing Date”).

(a) Credit Agreement; Guarantee Agreement. The Administrative Agent shall have
received (i) this Agreement executed and delivered by the Administrative Agent,
Parent, the Borrower and each Person listed on Schedule 1.1A, and (ii) the
Guarantee Agreement, executed and delivered by Parent and each Subsidiary
Guarantor.

(b) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the central filing office (and, to the extent requested by
the Administrative Agent not more than 12 days prior to Closing Date hereof, the
local filing offices) of each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 7.3 or discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Revolving Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(e) Certificates. The Administrative Agent shall have received (i) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party and (ii) such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Commercial Law Group, P.C., counsel to the Group
Members, substantially in the form of Exhibit E;

 

60



--------------------------------------------------------------------------------

(ii) the legal opinion of Vinson & Elkins LLP, counsel to the Group Members,
regarding such matters as may be required by the Administrative Agent; and

(iii) the legal opinion of Thompson & Knight LLP, counsel to the Administrative
Agent, regarding such matters as may be required by the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(h) Mortgages, etc.

(i) The Administrative Agent shall have received a Mortgage or a supplement to a
Mortgage delivered pursuant to the Existing Credit Agreement (together with any
other documents requested to be delivered thereunder) to be filed in each county
in which the Mortgaged Properties are located, executed and delivered by a duly
authorized officer of each party thereto representing not less than 80% of the
Gathering System Assets (as reasonably determined by the Administrative Agent
based upon cash flow attributable to the Gathering System Assets). Upon receipt
of the Mortgages, the Administrative Agent will be responsible for, and arrange
for, the recording thereof.

(ii) The Administrative Agent shall have received (A) if requested by the
Administrative Agent, copies of all material contracts relating to the Mortgaged
Properties and (B) evidence of satisfactory title to the Mortgaged Properties
representing not less than 80% of the Gathering System Assets (as reasonably
determined by the Administrative Agent based upon cash flow attributable to the
Gathering System Assets) including evidence that not less than 80% of the
easements, rights of way and other property constituting a part of the Gathering
System Assets, are properly held of record by an applicable Group Member.

(i) Security Agreement. The Administrative Agent shall have received an Amended
and Restated Security Agreement in form satisfactory to the Administrative Agent
encumbering all personal property of the Group Members, including all Capital
Stock held by a Group Member.

(j) Solvency Certificate. Each of the Lenders shall have received and shall be
satisfied with a solvency certificate of a Responsible Officer of Parent and the
Borrower which shall document the solvency of the Borrower and its subsidiaries,
taken as a whole, after giving effect to the transactions contemplated hereby.

 

61



--------------------------------------------------------------------------------

(k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of this Agreement.

(l) Consents. (i) Each Group Member shall have received all governmental,
member, partner and third party consents and approvals necessary for the
consummation of the transactions contemplated by this Agreement, which consents
and approvals are in full force and effect, (ii) no order, decree, judgment,
ruling or injunction exists which restrains the consummation of the transactions
contemplated by this Agreement, and (iii) there is no pending, or to the
knowledge of Parent and the Borrower, threatened, action, suit, investigation or
proceeding that could reasonably be expected to impose materially adverse
conditions, or which could reasonably be expected to have a material adverse
effect upon the ability of any Group Member to consummate the transactions
contemplated by this Agreement.

(m) Closing Date. The Closing Date shall have occurred on or before June 15,
2011.

Section 5.2. Conditions to Each Extension of Credit. The agreement of each
Lender, the Swing Line Lender and each Issuing Lender if applicable to make any
extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct, in the case of the initial extension of credit, and shall be true and
correct in all material respects, in the case of each other extension of credit,
on and as of such date as if made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

62



--------------------------------------------------------------------------------

ARTICLE 6. AFFIRMATIVE COVENANTS

Parent and the Borrower hereby agree that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving Loan
or other amount is owing to any Lender or Administrative Agent hereunder, Parent
and the Borrower shall and shall cause each Group Member to:

Section 6.1. Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of Parent beginning with the fiscal year ended December 31, 2011, a
copy of the audited consolidated (and unaudited consolidating) balance sheet of
Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated (and unaudited consolidating) statements of income,
operations and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, such consolidated statements
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by a Registered Public
Accounting Firm selected by Parent and acceptable to the Administrative Agent
and such consolidating statements certified by a Responsible Officer as being
fairly stated in all material respects; and

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of Parent, the
unaudited consolidated balance sheet of Parent and its consolidated Subsidiaries
and the related unaudited consolidated, consolidating statements of income,
operations and cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year (or the pro forma figures in the case of the
fiscal quarters ended prior to December 31, 2010), certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein) and, to the extent Securities Laws are applicable, such
Securities Laws.

Section 6.2. Certificates; Other Information. Furnish to the Administrative
Agent who will forward to each Lender (or, in the case of clause (e), to the
relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed in all material respects all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) in
the case of quarterly or annual financial statements, a Compliance Certificate
containing all information and calculations

 

63



--------------------------------------------------------------------------------

necessary for determining compliance by each Group Member with the provisions of
this Agreement (including, without limitation, Section 7.1,) referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and for determining the Applicable Margins and (iii) a schedule in
reasonable detail of positions under Hedging Agreements, if any;

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of Parent and its Subsidiaries
which are Group Members as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income)(collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) as soon as available, but in any event not later than 60 days after the end
of each fiscal quarter of Parent, a detailed report of throughput volumes and
other operational results for the last fiscal quarter of the Borrower and its
Subsidiaries in form and substance acceptable to the Administrative Agent; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders, the Swing Line Lender and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that if the
Borrower becomes the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Swing Line Lender, the Issuing Lenders and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

64



--------------------------------------------------------------------------------

Section 6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

Section 6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its existence (other than in the case of
Immaterial Subsidiaries) and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.5. Maintenance of Property; Insurance.

(a) (i) Do or cause to be done all things reasonably necessary to preserve and
keep in good repair, working order and efficiency (ordinary wear and tear
excepted) all of the properties owned by each Group Member, including without
limitation, all equipment, machinery and facilities, and (ii) make all the
reasonably necessary repairs, renewals and replacements so that at all times the
state and condition of the properties owned by each Group Member will be fully
preserved and maintained.

(b) Promptly pay and discharge or cause to be paid and discharged all expenses
and indebtedness accruing under, and perform or cause to be performed each and
every act, matter or thing required by, each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its
properties and will do all other things necessary to keep unimpaired each Group
Member’s rights with respect thereto and prevent any forfeiture thereof or a
default thereunder.

(c) Operate its properties or cause or use commercially reasonable efforts to
cause such properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all laws.

(d) Maintain with financially sound and reputable insurance companies insurance
on all its property and operations in at least such amounts and against at least
such risks (but including in any event general liability) as are usually insured
against in the same general area by companies of similar size engaged in the
same or a similar business (and, to the extent available at commercially
reasonable rates, no less comprehensive in scope than that maintained by the
Group Members as of the Closing Date); provided, that the Group Members may self
insure any line of insurance to the extent normally managed by self insurance by
prudent companies of similar size engaged in the same or a similar business.

 

65



--------------------------------------------------------------------------------

Section 6.6. Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and permit
representatives of any Lender (coordinated through the Administrative Agent) to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants.

Section 6.7. Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $15,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought which, if granted, could reasonably
be expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Parent or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Group Member
proposes to take with respect thereto.

Section 6.8. Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain,

 

66



--------------------------------------------------------------------------------

and ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws as well as
all contractual obligations and agreements with respect to environmental
remediation or other environmental matters.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

(c) Conduct and complete all investigations, studies, sampling and testing,
reasonably requested by Administrative Agent with respect to any assets acquired
by a Group Member after the Closing Date or with respect to the assets of a
Person whose Equity Interests are acquired by a Group Member after the Closing
Date

(d) Promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Group Member, or of which it has notice,
pending or threatened against any Group Member, by any governmental authority
with respect to any alleged violation of or non-compliance in any material
respect with any Environmental Laws or any permits, licenses or authorizations
in connection with its ownership or use of its properties or the operation of
its business.

(e) Promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by any Group
Member in connection with its ownership or use of its properties or the conduct
of its business, relating to potential responsibility which could if adversely
determined result in fines or liability of a material amount with respect to any
investigation or clean-up of hazardous material at any location.

Section 6.9. Collateral and Guarantees.

(a) Prior to the Collateral Release Date, deliver and cause each Subsidiary
Guarantor to deliver, to further secure the Obligations, whenever requested by
Administrative Agent in its sole and absolute discretion, deeds of trust,
mortgages, chattel mortgages, security agreements, flood hazard certification,
title searches, financing statements and other Security Documents in form and
substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests, subject
only to Liens permitted under the Loan Documents, on all real or personal
property now owned or hereafter acquired by such Person, together with such
officers certificates and legal opinions as requested by Administrative Agent to
evidence the authorization, validity and enforceability of such documents. In
furtherance thereof, the Borrower shall (i) notify Administrative Agent at least
15 days prior to any acquisition (whether by purchase, lease or otherwise) of
material assets by the Borrower or any Subsidiary and (ii) at the time of the
delivery of the financial statements pursuant to Section 6.1, deliver a report
reflecting any material assets constructed during the preceding fiscal quarter
and reflecting the percentage of

 

67



--------------------------------------------------------------------------------

natural gas gathering systems, processing plants and facilities encumbered by
the Mortgages securing the Obligations (based upon the cash flow attributable
thereto). Notwithstanding the forgoing, the Borrower will not be required to
deliver Security Documents covering in excess of 80% of the Group Members’
gathering systems, measured based upon cash flow attributable to such gathering
systems, as reasonably determined by the Administrative Agent. The Borrower
shall deliver such Security Documents requested pursuant to this Section 6.9(a):
(i) at the time of any acquisition of material assets of the Borrower or any
Subsidiary and (ii) otherwise promptly and in no event later than 60 days after
a request by the Administrative Agent.

(b) At any time that Parent has an Investment Grade Rating and no Default or
Event of Default has occurred and is continuing, the Borrower may, by written
notice to the Administrative Agent, elect for the Liens under the Security
Instruments securing the Secured Obligations to be released (the date of such
notice, “Collateral Release Date”), whereupon (A) Section 6.9(a) shall have no
further force or effect and (B) the Administrative Agent shall use reasonable
efforts to promptly release all of the Mortgaged Properties from the Liens of
the Security Instruments.

(c) Subject to Section 10.14, with respect to any new Subsidiary created or
acquired after the Closing Date by any Group Member, promptly (i) cause such
Subsidiary (A) to become a party to the Guarantee Agreement and (B) to deliver
to the Administrative Agent a certificate of such Subsidiary, substantially in
the form of Exhibit C, with appropriate insertions and attachments, and (ii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that the requirements of this subsection
(b) shall not apply to a Subsidiary so long as it remains an Immaterial
Subsidiary.

Section 6.10. Further Assurances. From time to time, execute and deliver, or
cause to be executed and delivered, promptly and in no event later than 60 days
after a request hereunder, such additional mortgages, deeds of trust, chattel
mortgages, security agreements, financing statements, reports (including reports
of the type described in Section 6.2(d)), instruments, legal opinions,
certificates or documents (including, without limitation, documents of the type
described in Section 5.1(i)), all in form and substance satisfactory to the
Administrative Agent, and take all such actions as may be requested hereunder
(including, without limitation, in order to comply with Section 6.9) or as the
Administrative Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents
(including, without limitation, Section 6.9), or of more fully perfecting or
renewing the rights of the Administrative Agent and the Lenders with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Group Member which may be deemed to be part of
the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments

 

68



--------------------------------------------------------------------------------

and other documents and papers that the Administrative Agent or such Lenders may
be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization. Group
Members will, from time to time, upon the written request of any Lender, provide
such information as may be reasonably be required to permit such Lender to
comply with the requirements of the Act (as defined in Section 10.18)

Section 6.11. Use of Proceeds. Cause the proceeds of the Revolving Loans to be
used for (i) working capital including the issuance of Letters of Credit,
(ii) funding acquisitions otherwise permitted by this Agreement, (iii) capital
expenditures, and (iv) general business purposes of the Borrower and its
Subsidiaries not in contravention of any Law or of any Loan Document; and cause
the Letters of Credit to be used for the general business purposes of the
Borrower and its Subsidiaries.

ARTICLE 7. NEGATIVE COVENANTS

Parent and the Borrower hereby agree that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving Loan
or other amount is owing to any Lender or Administrative Agent hereunder, Parent
and the Borrower shall not, and shall not permit any Group Member to, directly
or indirectly:

Section 7.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on any
day to be greater than 5.00 to 1.00; provided, that such ratio shall not exceed
5.50 to 1.00 during the period from and after a Specified Acquisition to and
including the last day of the second full fiscal quarter following the fiscal
quarter in which the Specified Acquisition occurred.

As used herein, “Specified Acquisition” means, the consummation of the last of
one or more acquisitions of assets or entities or operating lines or divisions
in any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000 elected by the Borrower by notice to the Administrative Agent to be
a Specified Acquisition; provided that, (i) following the election of a
Specified Acquisition, the Borrower may not elect a subsequent Specified
Acquisition unless, at the time of such subsequent election, the Consolidated
Leverage Ratio does not exceed 5.00 to 1.00, (ii) no more than one Specified
Acquisition may be in effect at any one time, and (iii) no more than one
Specified Acquisition may be elected that includes a particular acquisition.

(b) Interest Coverage Ratio. Permit the ratio of (i) Consolidated EBITDA for the
period of four consecutive fiscal quarters of Parent then most recently ended to
(ii) Consolidated Interest Expense for such period to be less than 2.50 to 1.00;
provided, that this Section 7.1(b) shall not apply on and after the time that
Parent has an Investment Grade Rating.

Section 7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

69



--------------------------------------------------------------------------------

(b) Indebtedness (i) of the Borrower to any Group Member, (ii) of any Subsidiary
Guarantor to the Borrower (except in the event that there has been an
acceleration of the maturity of any Obligation) or to any other Group Member,
(iii) of any Group Member (other than the Borrower or a Subsidiary Guarantor) to
any Group Member (other than the Borrower or a Subsidiary Guarantor), and
(iv) subject to Section 7.7, of any Subsidiary (other than the Borrower or a
Subsidiary Guarantor) to the Borrower or any Subsidiary Guarantor;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any Subsidiary Guarantor of obligations of the Borrower, any
Subsidiary Guarantor and, subject to Section 7.7, of any Subsidiary (other than
a Subsidiary Guarantor);

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness in respect of Capital Lease Obligations and other financing of
fixed or capital assets permitted by Section 7.3(g);

(f) Indebtedness in respect of Hedging Agreements (plus the Guarantee
Obligations of one or more of the Group Members of the obligations of the
Borrower permitted to be incurred under this Section 7.2(f)) (i) with the
purpose and effect of mitigation of exposure to interest rate risk in respect of
the actual or projected principal amount of Indebtedness of the Group Members,
(ii) that is permitted under Borrower’s risk management policies approved by the
board of directors of General Partner, and (iii) that will not subject Borrower
to material speculative risk; and

(g) additional Indebtedness of Parent, the Borrower or any of its Subsidiaries
that represents unsecured senior or subordinated notes issued by Parent and, if
applicable, any other Group Member as a co-issuer of such notes, and unsecured
Guarantee Obligations thereof by the Borrower and the Subsidiary Guarantors;
provided that (A) no principal amount of such Indebtedness matures earlier than
six (6) months after the Revolving Termination Date, (B) at the time of such
issuance and after giving effect thereto, no Default or Event of Default shall
exist, including compliance with the financial condition covenants under
Section 7.1, and (C) the Parent and the Borrower shall have delivered to the
Administrative Agent a certificate in reasonable detail reflecting compliance
with each of the foregoing requirements of this Section7.2(g), including
calculations with supporting detail regarding the financial condition covenants
under Section 7.1, together with such other evidence of compliance with the
foregoing requirements of this Section7.2(g) as the Administrative Agent may
reasonably request.

Section 7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or any other Group Member, as the
case may be, in conformity with GAAP;

 

70



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any other Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Capital Lease Obligations or securing Indebtedness of the
Borrower or any other Group Member to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the Capital Lease or the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property under such Capital Lease or financed by such Indebtedness,
(iii) the amount of Indebtedness represented by such Capital Lease or secured by
such acquired assets shall not be increased, and (iv) the aggregate principal
amount (for the Borrower and all other Group Members) of all such Capital Leases
or other Indebtedness secured as permitted by this Section 7.3(g) shall not
exceed at any one time outstanding (A) prior to the date Parent has an
Investment Grade Rating, 10.0% of Consolidated Net Tangible Assets and (B) on
and after the date Parent has an Investment Grade Rating, 15.0% of Consolidated
Net Tangible Assets;

(h) Liens securing the Obligations (including the Pari Passu Hedging
Obligations) created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Group Member in the ordinary course of its business and
covering only the assets so leased; and

 

71



--------------------------------------------------------------------------------

(j) any pledge of cash to secure the obligations of the Borrower or any Group
Member with respect to any Hedge Agreement or other obligations arising in the
ordinary course of business not to exceed, at any time, an amount of cash equal
to $35,000,000 in the aggregate.

Section 7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), nor permit the Group Members, taken as a whole, or
the Borrower, individually, to Dispose of, all or substantially all of their or
its respective property or business, except that:

(a) any Subsidiary of the Borrower that is a Subsidiary Guarantor may be merged
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or with or into any Subsidiary of the
Borrower that is a Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving entity) or, subject to Section 7.7, with or
into any other Subsidiary of the Borrower; and

(b) any Subsidiary of the Borrower may be consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or with
or into any Subsidiary Guarantor (other than the Borrower or any of its
Subsidiaries) (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity) or, subject to Section 7.7, any Subsidiary (other than the
Borrower or any Subsidiary Guarantor).

Section 7.5. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory or Cash Equivalents in the ordinary course of
business;

(c) Dispositions of assets (excluding Dispositions under subparts (a), (b), (d),
(e) and (f) of this Section 7.5) so long as no Default or Event of Default shall
exist prior to or after giving effect to such sale;

(d) Dispositions comprising of leases entered into in the ordinary course of
business;

(e) Dispositions comprising of licenses of intellectual property; and

(f) Dispositions of property, subject to the Security Documents, by any
Subsidiary Guarantor to the Borrower or to another Subsidiary Guarantor;

provided, however, that any Disposition pursuant to clause (c) shall be for fair
market value, as determined in good faith by the Borrower, which may include the
exchange of similar property or assets.

 

72



--------------------------------------------------------------------------------

Section 7.6. Restricted Payments. Declare or pay any dividend or distribution
(other than dividends payable solely in common stock or partnership or
membership interests of the Person making such dividend or distribution) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member (or enter into or be party
to, or make any payment under, any Synthetic Purchase Agreement with respect to
any such Capital Stock if the purchase, redemption, defeasance, retirement or
other acquisition thereof by the Borrower and its Subsidiaries would otherwise
be prohibited under this Section 7.6), whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Subsidiary
Guarantor, or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments (other than payments
solely in the form of Capital Stock of the Borrower) to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that (i) any Subsidiary Guarantor
or Immaterial Subsidiary may pay cash dividends or distributions on its Capital
Stock to the Borrower or any Subsidiary Guarantor, (ii) the Borrower may pay
cash dividends or distributions on its Capital Stock to the Parent, and (iii) so
long as (A) no Default or Event of Default has occurred and is continuing at
such time and (B) no Default or Event of Default would exist after giving pro
forma effect to such distribution, the Parent may pay distributions to its
members of “Available Cash” as defined in and permitted by the terms of the
Parent’s Agreement of Limited Partnership as it exists on the Closing Date.

Section 7.7. Investments. Make any Investments in any Person that is not a Group
Member (including, without limitation, Guarantee Obligations with respect to
obligations of any such Person, loans made to any such Person and Investments
resulting from mergers with or sales of assets to any such Person), except
(a) Investments in any Person so long as (i) immediately before and immediately
after giving pro forma effect to such Investment, no Default shall have occurred
and be continuing, (ii) the aggregate amount of all such Investments under this
clause (a) at any one time outstanding shall not exceed $35,000,000,
(iii) immediately after giving effect to such Investment, the Borrower shall be
in pro forma compliance with all of the covenants set forth in Section 7.1, and
(iv) the Borrower shall have delivered to the Administrative Agent, prior to the
making such Investment, a certificate of a Responsible Officer demonstrating
compliance with the provisions of this Section and (b) Investments in Capital
Stock representing an incidental portion of the assets of a Person acquired in
an acquisition permitted by Section 7.10.

Section 7.8. Modifications of Certain Agreements. (a) Amend, modify, waive or
otherwise change in any material respect, or consent or agree to any amendment,
modification, waiver or other change in any material respect to, any of the
terms of any Gathering Document, (b) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change, to
any of the terms of any Material Agreement (other than the Gathering Documents)
which could reasonable be expected to be materially adverse to the Lenders, or
(c) to the extent that the consent of the Borrower is required and can be
withheld, consent to any action by a party to any Gathering Document to assign
its interest under any Gathering Document, to terminate its interest under any
Gathering Document, or to be released from any of its obligations under any
Gathering Document, except an assignment, termination or

 

73



--------------------------------------------------------------------------------

release with respect to Dedicated Properties (as defined in the Gathering
Agreement) transferred by a Producer Party (as defined in the Gathering
Agreement) either (i) for which the contribution to Parent’s Consolidated EBITDA
for the most recent four fiscal quarters for which financial statements are
available to Parent (and aggregated with the contributions to Parent’s
Consolidated EBITDA of all other such assignments, terminations or releases
under this clause (i) after the date of this Agreement as so measured at the
time of each other such assignment, termination or release) does not exceed 10%
of Parent’s total Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements are available to the Borrower or (ii) with
respect to which the assignee or the acquiring Person under a separate gas
gathering agreement has (or the guarantor of its obligations under a guaranty
provided pursuant to the Gathering Agreement has) a long-term, senior unsecured
credit rating equal to or greater than BB (or higher) by S&P and Ba3 (or higher)
by Moody’s, in each case without a negative outlook.

Section 7.9. Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than Parent, the Borrower or any Subsidiary Guarantor) unless such
transaction (a) does not otherwise violate the provisions of any Loan Document,
(b) is in the ordinary course of business of the relevant Group Member, and
(c) is made upon fair and reasonable terms no less favorable to the relevant
Group Member, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate. The foregoing shall not apply to the
transactions contemplated by the Transaction Documents or Material Agreements.

Section 7.10. Acquisitions. Acquire in any transaction or any series of
transactions, including by any merger, consolidation or amalgamation between a
Group Member and such Person, any ongoing business of another Person, any
gathering systems of another Person, any other material operations or facilities
of another Person, or the Capital Stock of another Person (other than an
Investment permitted by Section 7.7(a)), other than (a) any such acquisition
from a Person who is then a Group Member or (b) any other such acquisition so
long as (i) immediately before and immediately after giving pro forma effect to
such acquisition, no Default shall have occurred and be continuing, (ii) a
substantial part of the assets acquired in such acquisition are commonly
understood to be in the midstream energy business and immediately before and
immediately after giving pro forma effect to such acquisition and to any
Indebtedness incurred in connection with such acquisition, the Borrower shall be
in compliance with the covenants set forth in Section 7.1, (iii) if such
acquisition includes the Capital Stock of a Person, such acquisition shall
include all of the Capital Stock of such Person, and (iv) the Borrower shall
have delivered to the Administrative Agent, prior to such acquisition, a
certificate of a Responsible Officer demonstrating compliance with the
provisions of this Section.

Section 7.11. Changes in Fiscal Periods. Permit the fiscal year of Parent to end
on a day other than December 31 or change Parent’s method of determining fiscal
quarters.

Section 7.12. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents, (b) the Permitted Unsecured Indebtedness
Documents, provided, however, that any such prohibition or

 

74



--------------------------------------------------------------------------------

limitation does not restrict in any manner (directly or indirectly) Liens on any
Property of any Group Member securing the Obligations and does not require the
direct or indirect granting of any Lien securing any Permitted Unsecured
Indebtedness or other obligation thereunder by virtue of the granting of Liens
on any Property of any Group Member to secure the Obligations, and or (c) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

Section 7.13. Clauses Restricting Group Member Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Group Member (except as set forth in the Limited Liability
Company Agreement of the Borrower as of the Closing Date) to (a) make Restricted
Payments in respect of any Capital Stock of such Group Member held by, or pay
any Indebtedness owed to, the Borrower or any Subsidiary of the Borrower, as the
case may be, (b) make loans or advances to, or other Investments in, the
Borrower or any Subsidiary Guarantor, as the case may be, or (c) transfer any of
its assets to the Borrower or any other Subsidiary Guarantor, as the case may
be, except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents and (ii) any restrictions
with respect to a Subsidiary Guarantor imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Subsidiary Guarantor.

Section 7.14. Take-or-Pay Contracts. No Group Member will enter into any
“take-or-pay” contract or other contract or arrangement for the purchase of
goods or services which obligates it to pay for such goods or service regardless
of whether they are delivered or furnished to it.

Section 7.15. Lines of Business. Enter into any business, either directly or
through any Group Member, except for the oil, natural gas, natural gas liquids
and related liquids gathering, processing, terminalling, storage, transporting
and marketing operations and any business that is reasonably related, incidental
or ancillary thereto and any other business or activity that produces
“qualifying income” as such term is defined in Section 7704(d) of the Code.

Section 7.16. Margin Regulations. Use the proceeds of any Revolving Extension of
Credit, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

Section 7.17. Prepayment of Indebtedness. Pay, prior to the stated maturity
thereof, any Indebtedness, unless (i) no Default shall exist or would occur
after giving effect to such payment, (ii) such Indebtedness is not subordinated
to the Obligations and (iii) in the case of Indebtedness permitted by
Section7.2(g), such Indebtedness is repaid solely with the proceeds of an
issuance of other Indebtedness permitted by such Section7.2(g).

Section 7.18. Parent. Notwithstanding any other provision of this Agreement,
with respect to Parent only: (a) hold any assets or conduct any business other
than its (i) ownership of the Borrower and (ii) issuance of Permitted Unsecured
Indebtedness, (b) dispose of any of its ownership interest in the Borrower, and
(c) accept any Restricted Payment in violation of Section 7.6.

 

75



--------------------------------------------------------------------------------

ARTICLE 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Revolving Loan or L/C
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Revolving Loan or L/C Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.2(d), clause (i) or (ii) of Section 6.4(a)
(with respect to the Borrower only), Section 6.7(a) or Article 7 of this
Agreement or (ii) a “default” under and as defined in any Mortgage shall have
occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Revolving
Loans) on the scheduled or original due date with respect thereto; or
(ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or

 

76



--------------------------------------------------------------------------------

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Majority Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
(other than an Immaterial Subsidiary) involving in the aggregate a liability
(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage) of $15,000,000 or more, and (i) enforcement
proceedings are commenced by any creditor upon one or more such judgments or
decrees which have not been stayed by reason

 

77



--------------------------------------------------------------------------------

of a pending appeal, court order or otherwise, or (ii) there is a period of
thirty (30) consecutive days during which a stay of enforcement of one or more
such judgments, by reason of a pending appeal, court order or otherwise, is not
in effect; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents with respect to
Mortgaged Properties with an aggregate value in excess of $15,000,000 shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(j) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(k) [intentionally omitted];

(l) (i) Chesapeake Midstream Ventures, L.L.C., a Delaware limited liability
company (“Ventures”) shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of all of the outstanding Capital Stock of General
Partner; (ii) General Partner shall cease to be, directly or indirectly, the
beneficial owner (as defined above) of all of the general partner interests of
Parent; (iii) less than 50% of the members of the board of directors, board of
managers or similar governing body (the “Board”) of General Partner (excluding
those members designated or appointed as independent directors to comply with
any regulation or rule of any applicable governmental authority or regulating
entity, including, without limitation, those of any regulatory agency,
securities commission or stock exchange) shall be Chesapeake Energy Designees;
(iv) the Designated Holders shall cease to be, directly or indirectly, the
beneficial owners (as defined above), free and clear of all Liens, of the
greater of (A) at least 25% of each class of outstanding Capital Stock of
Ventures or (B) that amount or percentage of each class of outstanding Capital
Stock of Ventures required under the organizational documents of Ventures to be
entitled to hold 50% or more of the members of the Board of Ventures; or (v) the
voting members of the Board of Ventures who are designated or appointed solely
by Chesapeake Energy or its wholly owned Subsidiaries shall at any time
(A) constitute less than 50% of the members of the Board of Ventures or
(B) shall have any duty or obligation (other than any duty or obligation that
may not be waived pursuant to Delaware law) to represent, in whole or in part,
the interest of any Person other than Chesapeake Energy or its wholly owned
Subsidiaries; or

(m) (i) any Group Member (A) has failed to make payment when due of one or more
amounts under the Material Agreements that exceed $5,000,000 in the aggregate at
any one time outstanding, except to the extent such Group Member shall be
disputing in good faith such payment in accordance with the terms of such
Material Agreement, or (B) fails to observe or perform any other term, agreement
or condition contained in or required by any Material Agreement, the effect of
which failure under this clause (B) is to cause, or to permit any Person to
terminate any Material Agreement or any material rights and benefits of such
Group Member under such Material Agreement; or (ii) any Person party to a
Material Agreement other than a Group Member (A) has failed to make payment when
due of one or more amounts under any Material Agreement, except to the extent
such Person shall be

 

78



--------------------------------------------------------------------------------

disputing in good faith such payment in accordance with the terms of such
Material Agreement, that exceed $5,000,000 in the aggregate at any one time
outstanding, (B) fails to observe or perform any other term, agreement or
condition contained in or required by any Material Agreement, the effect of
which failure under this clause (B) is to cause, or to permit any Group Member
to terminate any Material Agreement, (C) permits any of the events described in
paragraph (f) of this Article to occur with respect to such Person; or (iii) any
amendment, modification, compromise, waiver or consent shall be made in respect
of Material Agreement that has the effect of reducing or terminating (A) the
aggregate amounts payable to or on behalf of any Group Member pursuant to the
Material Agreement, whether already accrued or to be payable in the future and
whether as a modification of fees, rates, charges, tax payments, reimbursement
rights, indemnification rights, minimum storage commitments, minimum throughput
commitments or otherwise, if such amendment, modification, compromise, waiver or
consent would have the effect of reducing Consolidated EBITDA attributable to
such Material Agreement by more than 10% or (B) any other material rights and
benefits of a Group Member under such Material Agreement; or (iv) any assignment
or transfer of rights or obligations in respect of any Material Agreement occurs
in violation of the terms of any Material Agreement, as such terms exist on the
date of this Agreement; or

(n) any event or condition shall have occurred that has had a Material Adverse
Effect; or any material governmental permit or license of any Group Member shall
fail to be maintained in effect if such failure could reasonably be expected to
have a Material Adverse Effect; or any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws shall be asserted which could reasonably
be expected to have a Material Adverse Effect; or

(o) any Group Member shall be taxed as a corporation for federal income tax
purposes;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Revolving Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have

 

79



--------------------------------------------------------------------------------

occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time Cash Collateralize the aggregate L/C Obligations. Amounts of
Cash Collateral shall be applied by the Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all L/C Obligations shall have been satisfied and all
other Obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, of Cash Collateral shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

ARTICLE 9. THE ADMINISTRATIVE AGENT

Section 9.1. Appointment and Authority. Each of the Lenders, the Swing Line
Lender and the Issuing Lenders hereby irrevocably appoints Wells Fargo Bank,
National Association to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders, the
Swing Line Lender and the Issuing Lender, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

Section 9.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to

 

80



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Article 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender, the Swing Line Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Revolving Loan, or the issuance of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender, the Swing Line
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender, the Swing Line Lender or the Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender, the Swing Line Lender or the Issuing Lender prior to
the making of such Revolving Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

81



--------------------------------------------------------------------------------

Section 9.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. Except (i) in circumstances in which the Administrative
Agent determines in good faith that such appointment is advisable to comply with
applicable law or to avoid a disadvantageous economic, legal or regulatory
consequence or (ii) when a Default shall have occurred and be continuing, any
such sub-agent shall be approved by the Borrower, such approval to not be
unreasonably withheld or delayed. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

Section 9.6. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Swing Line
Lender, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders, in consultation with the Borrower, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, the Swing Line Lender and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Swing Line Lender or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender, the
Swing Line Lender and the Issuing Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article 9 and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 9.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender, the Swing Line Lender and each Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Swing Line Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 9.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Sole Book Manager, Joint Lead Arrangers,
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or an Issuing Lender
hereunder.

Section 9.9. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Revolving Loan or L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Swing Line Lender, the Issuing Lender and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Swing Line Lender, the Issuing Lender and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Swing Line Lender, the Issuing Lender and the Administrative Agent
under Sections 2.3, 2.7 and 10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and the Issuing Lender to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the Swing
Line Lender and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.3 and 10.5.

 

83



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or the Issuing Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

ARTICLE 10. MISCELLANEOUS

Section 10.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Majority Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Majority Lenders, the Administrative Agent and each
Loan Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Majority Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Revolving Loan, reduce the stated rate
of any interest or fee payable hereunder (except in connection with the waiver
of applicability of any post-default increase in interest rates, which waiver
shall be effective with the consent of the Majority Lenders) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Majority Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral, or release
the Borrower or all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee Agreement, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Article 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Sections 2.5 to 2.12 without the written consent of each
Issuing Lender; (vi) amend, modify or waive any provision of Section 2.15
without the written consent of the Swing Line Lender, or (vii) amend, modify or
waive any provisions of Section 3.8 or Section 3.16 in any manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each affected Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Revolving Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not

 

84



--------------------------------------------------------------------------------

continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Administrative
Agent may, without the consent of any Lender, enter into any Security Document
or any amendment, waiver, or release to the extent necessary to provide for
additional Collateral as contemplated by any provision of this Agreement or to
provide for the release of Collateral to the extent permitted by the terms of
this Agreement.

Section 10.2. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower or Parent, 6100 N. Western Ave., Oklahoma City, Oklahoma
73118, Attention: Dave Shiels (Telecopy No. 405-849-6224, Electronic Mail
(E-mail): dave.shiels@chk.com) and Elliot Chambers (Telecopy No. 405-849-6119,
Electronic Mail (E-mail): elliot.chambers@chk.com);

(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
MAC D1109-019, 1525 W W T Harris Blvd, 1st Floor, Charlotte, NC 28262-8522,
Attention: Erika Myers 704 590 2779. (Telecopy No. 704-715-0017, Phone
No. 704-590-2779), with a copy to Wells Fargo Bank, National Association, 1000
Louisiana Street, 9th Floor, T5002-090, Houston, Texas 77002, Attention: Todd C.
Davis (Telecopy No. 713-319-1679);

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
received during the recipient’s normal business hours.

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swing Line Lender and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swing Line
Lender, or the Issuing Lender pursuant to Article 2 if such Lender, the Swing
Line Lender, or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
them, provided that approval of such procedures may be limited to particular
notices or communications.

 

85



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of their Related
Parties (collectively, the “Administrative Agent Parties”) have any liability to
the Borrower, any Lender, the Swing Line Lender, the Issuing Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Administrative Agent Party; provided, however, that in no event shall any
Administrative Agent Party have any liability to the Borrower, any Lender, the
Swing Line Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Swing Line Lender and the Issuing
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent have on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

86



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, the Swing Line Lender, Issuing Lender and
Lenders. The Administrative Agent, the Swing Line Lender, the Issuing Lender and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic borrowing notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Swing Line Lender, the Issuing Lender, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Section 10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.

Section 10.5. Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out of pocket expenses incurred by the
Swing Line Lender in connection with the making or administration of any Swing
Line Loan or any demand for payment thereunder, and (iv) all out of pocket
expenses incurred by the Administrative Agent, any Lender, the Swing Line Lender
or the Issuing Lender (including the fees, charges and disbursements of any

 

87



--------------------------------------------------------------------------------

counsel for the Administrative Agent, any Lender, the Swing Line Lender, or the
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Revolving Loans or
Swing Line Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swing Line
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Revolving Loan, Swing Line Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any environmental liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Swing Line Lender, the Issuing Lender or any Related Party of any
of the foregoing,

 

88



--------------------------------------------------------------------------------

each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Swing Line Lender, the Issuing Lender or such Related Party, as
the case may be, such Lender’s Aggregate Exposure Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or the Issuing Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swing Line Lender, or Issuing
Lender in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of an
Administrative Agent, the Swing Line Lender and Issuing Lender, the replacement
of any Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.6. Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby,

 

89



--------------------------------------------------------------------------------

Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Swing Line Lender, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
Revolving Loans (including for purposes of this subsection (b), participations
in L/C Obligations) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Loans or the Revolving Commitment assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the Swing Line Lender, and the Issuing Lenders (such
approval shall not be unreasonably withheld) unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance thereof by the Administrative Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned

 

90



--------------------------------------------------------------------------------

by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.9, 3.10, 3.11, and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Revolving Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by each of the
Borrower, the Swing Line Lender, and the Issuing Lender at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a consent for a material or substantive change to the Loan
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Revolving Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Swing Line Lender, and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (i) of the
first proviso to Section 10.1 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9,

 

91



--------------------------------------------------------------------------------

3.10 and 3.11 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.16 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.9 or 3.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.10 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.10 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, including the Texas Uniform Electronic Transactions Act.

Section 10.7. Set-off. In addition to any rights and remedies of the Lenders,
the Swing Line Lender, the Issuing Lenders or each of their respective
Affiliates provided by law, each Lender, the Swing Line Lender, the Issuing
Lenders and each of their respective Affiliates shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender,
the Swing Line Lender, and Issuing Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

92



--------------------------------------------------------------------------------

Section 10.8. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents. THIS WRITTEN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

There are no unwritten oral agreements between the Parties.

Section 10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

Section 10.12. Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of Texas, the
courts of the United States for the Northern District of Texas, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

93



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 10.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 10.14. Releases of Guarantees and Liens; Designation of Subsidiaries.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) at such time as the Revolving Loans, the L/C Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Revolving Commitments
have been terminated and no Letters of Credit shall be outstanding. In
connection with the releases of Collateral and guarantee obligations under
subpart (ii) of this Section, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

Section 10.15. Confidentiality. Each of the Administrative Agent, the Swing Line
Lender, the Lenders and the Issuing Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be

 

94



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Swing Line Lender, any Lender, any Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Group Member, unless such Administrative Agent, Swing Line Lender,
Lender, Issuing Lender or Affiliate has actual knowledge that such source owes
an obligation of confidence to a Group Member with respect to such Information.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Swing Line Lender, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Administrative Agent and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

Section 10.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

95



--------------------------------------------------------------------------------

Section 10.17. Limitation on Interest. The Lenders, the Loan Parties and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable law from time to time in
effect. No Loan Party nor any present or future guarantors, endorsers, or other
Persons hereafter becoming liable for payment of any Obligation shall ever be
liable for unearned interest thereon or shall ever be required to pay interest
thereon in excess of the maximum amount that may be lawfully charged under
applicable law from time to time in effect, and the provisions of this Section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. The Lenders expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated. If (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the legal maximum, or (c) any Lender or any other holder of any or all
of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of that permitted to be charged by
applicable law then in effect, then all sums determined to constitute interest
in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Obligations or, at such
Lender’s or holder’s option, promptly returned to the Borrower or the other
payor thereof upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstances, exceeds the maximum
amount permitted under applicable law, the Lenders and the Loan Parties (and any
other payors thereof) shall to the greatest extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the instruments evidencing
the Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable law in order to lawfully charge the maximum amount of interest
permitted under applicable law. In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code, that ceiling shall
be the weekly ceiling and shall be used when appropriate in determining the
maximum amount of interest permitted to be charged.

Section 10.18. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001))(the “Act”), it is required to obtain, verify
and record information that identifies the Borrower or Guarantor, as the case
may be, which information includes the name and address of the Borrower or
Guarantor, as the case may be, and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrower or
Guarantor, as the case may be, in accordance with the Act.

 

96



--------------------------------------------------------------------------------

Section 10.19. Existing Credit Agreement.

(a) Effective on the Closing Date (i) this Agreement renews and extends (and
does not release or novate) the indebtedness and obligations outstanding under
the Existing Credit Agreement, (ii) the commitments under the Existing Credit
Agreement are renewed and replaced by the commitments to the Borrower hereunder
and all other covenants and provisions of the Existing Credit Agreement are
terminated, except provisions that expressly survive such termination pursuant
to the terms of the Existing Credit Agreement, including indemnification
provisions, (iii) except as provided in clause (i) of this Section, all Liens
and Guarantee Agreements securing or benefiting the commitments, obligations and
liabilities under the Existing Credit Agreement shall continue and shall secure
and benefit the Loans and other obligations and liabilities of the Borrower
under this Agreement, and the Security Documents delivered pursuant to this
Agreement shall amend and restate the Liens and Guarantees securing or
benefiting the commitments, obligations and liabilities under the Existing
Credit Agreement whether or not any such Security Document so expressly states.

(b) From and after the Closing Date, (i) each Lender (as defined in the Existing
Credit Agreement) that has not entered into this Agreement on the Closing Date
(and will not have a Revolving Commitment hereunder) (an “Exiting Lender”) shall
cease to be a party to this Agreement, (ii) no Exiting Lender shall have any
obligations or liabilities under this Agreement with respect to the period from
and after the Closing Date and, without limiting the foregoing, no Exiting
Lender shall have any Revolving Commitment under this Agreement or any
participation in any Letter of Credit outstanding hereunder, (iii) all letters
of credit outstanding under the Existing Credit Agreement will be deemed
outstanding under this Agreement and will be governed as if issued under this
Agreement, and (iv) no Exiting Lender shall have any rights under this Agreement
or any other Loan Document (other than rights under the Existing Credit
Agreement expressly stated to survive the termination of such agreement and the
repayment of amounts outstanding thereunder).

(c) The Lenders hereby waive any requirements for notice of prepayment and the
payment of any related prepayment penalties, minimum amounts of prepayments of
Loans (as defined in the Existing Credit Agreement), ratable reductions of the
commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required pursuant thereto.

(d) The Lenders hereby confirm that, from and after the Closing Date, all
participations of the Lenders in respect of Letters of Credit outstanding under
the Credit Agreement (including Existing Letters of Credit) shall be based upon
the Revolving Percentages of the Lenders.

[The remainder of this page intentionally left blank. Signature page follows.]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CHESAPEAKE MLP OPERATING, L.L.C. By:  

/s/ David C. Shiels

  David C. Shiels   Chief Financial Officer CHESAPEAKE MIDSTREAM PARTNERS, L.P.
By: Chesapeake Midstream GP L.L.C., its general partner   By:  

/s/ David C. Shiels

    David C. Shiels     Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as

Swing Line Lender, as an Issuing Lender and as a Lender

By:  

/s/ Mark Oberreuter

  Name: Mark Oberreuter   Title: Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender By:  

/s/ James L. Moyes

  James L. Moyes   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a
Lender By:  

/s/ John Frazell

Name:   John Frazell Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ David Barton

Name:   David Barton Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John Miller

Name:   John Miller Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a

Lender

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a

Lender

By:  

/s/ Sherrese Clarke

Name:   Sherrese Clarke Title:   Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ April Varner-Nanton

Name:   April Varner-Nanton Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Director By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Associate



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a

Lender

By:  

/s/ Don I. McKinnerney

Name:   Don I. McKinnerney Title:   Authorized Signatory



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Dustin S. Hansen

Name:   Dustin S. Hansen Title:   Senior Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:  

/s/ Christiane De Billy

Name:   Christiane De Billy Title:   Financing Manager By:  

/s/ Deepak Daye

Name:   Deepak Daye Title:   Principal



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORP., NEW YORK, as a Lender

By:  

/s/ Masakazu Hasegawa

Name:   Masakazu Hasegawa Title:   General Manager



--------------------------------------------------------------------------------

U.S. BANK NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Mark E. Thompson

Name:   Mark E. Thompson Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, as a Lender

By:  

/s/ Page Dillehunt

Name:   Page Dillehunt Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a

Lender

By:  

/s/ Garrett McKinnon

Name:   Garrett McKinnon Title:   Senior Vice President



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK)

LLC, as a Lender

By:  

/s/ Bebi Yasin

Name:   Bebi Yasin Title:   Authorized Signatory